Exhibit 10.2








Certain information and exhibits have been excluded from this form agreement
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.


















FORM OF LEASE AGREEMENT
between
IC 3700 FLAMINGO ROAD LLC,
as Landlord,
and
RIO PROPERTIES, LLC,
as Tenant
Dated: as of [__], 20[19]





TABLE OF CONTENTS
Page
ARTICLE A CERTAIN LEASE PROVISIONS    1
ARTICLE B CERTAIN DEFINITIONS; PRINCIPLES OF CONSTRUCTION    2
ARTICLE 1 PREMISES AND TERM    13
1.1    Lease of Premises    13
1.2    Extension Option    14
ARTICLE 2 RENT    15
2.1    Base Rent    15
2.2    Additional Rent; Triple Net Lease    15
ARTICLE 3 UTILITIES AND TAXES    15
3.1    Taxes    15
3.2    Utilities    17
3.3    Impound Accounts    17
ARTICLE 4 NO LANDLORD WORK    17
ARTICLE 5 USE AND OPERATION OF PREMISES; ALTERATIONS AND REPAIRS    18
5.1    Compliance with all Legal Requirements    18
5.2    Maintenance    18
5.3    Alterations    18
5.4    Cost of Work    18
5.5    Reimbursement for Capital Costs.    18
5.6    Property of Landlord; Gaming Equipment    20
5.7    Legal Requirements of Work    20
5.8    Liens    20
5.10    Continuous Use; Wind Down..    21
5.11    Quarterly Reporting    22
5.12    Post-Term Management Services    22
5.13    Transition Services Upon Expiration of the Lease..    23
ARTICLE 6 INSURANCE    23
6.1    Tenant’s Insurance    23
6.2    Landlord’s Insurance    23
6.3    Waivers of Subrogation Rights    23
ARTICLE 7 DAMAGE OR DESTRUCTION    23
7.1    Total or Substantial Destruction    23
7.2    Partial Destruction; Restoration    24
7.3    Repair    24
7.4    Insurance Proceeds    25
7.5    Express Agreement    25
ARTICLE 8 CONDEMNATION    25
8.1    Complete and Partial Taking    25
8.2    Proceeds    25
8.3    Landlord’s Restoration Obligation    26
ARTICLE 9 ASSIGNMENT AND SUBLETTING    26
9.1    Consent Required    26
9.2    Request for Transfer    27
ARTICLE 10 SUBORDINATION AND LANDLORD FINANCING    27
10.1    Subordination of Lease    27
10.2    Landlord Financing    28
10.3    Attornment    28
10.4    Tenant Cooperation    28
ARTICLE 11 INDEMNIFICATION OBLIGATIONS    28
11.1    Indemnification.    29
ARTICLE 12 DEFAULT; REMEDIES    30
12.1    Tenant’s Event of Default    30
12.2    Landlord Remedies    31
12.3    No Waiver    33
ARTICLE 13 ESTOPPEL CERTIFICATE    33
ARTICLE 14 QUIET ENJOYMENT    33
ARTICLE 15 SURRENDER    34
15.1    Cooperation.    34
15.2    Notice as to Delivery of Premises..    34
15.3    Tenant’s Surrender of the Premises..    34
15.4    Closed Business.    34
15.5    Failure to Consummate Operating Business Transaction..    36
15.6    Holdover..    37
15.7    Licensing Matters..    37
ARTICLE 16 ACCESS    38
16.1    Landlord’s Access    38
16.2    Access for Repairs and Alterations    38
ARTICLE 17 ENVIRONMENTAL MATTERS    39
17.1    Use of Hazardous Materials    39
17.2    Compliance with Environmental Laws    39
17.3    Environmental Liens    39
17.4    Notice to Landlord    39
17.5    Legal Proceedings    40
17.6    Consent to Remedial Action    40
17.7    Remedial Work    40
17.8    Landlord’s Right to Inspect    41
17.9    Landlord’s Costs    41
ARTICLE 18 OPERATIONS    41
18.1    Independent Contractors    41
18.2    Tenant Employees.    42
18.3    Operating Permits    43
18.4    Trademark License    43
18.5    Guest Data.    44
ARTICLE 19 MISCELLANEOUS PROVISIONS    45
19.1    Signs    45
19.2    Headings    45
19.3    Entire Agreement    45
19.4    Successors and Assigns    45
19.5    Notices    46
19.6    Severability    47
19.7    No Brokers    47
19.8    Rules of Construction    47
19.9    Time is of the Essence    47
19.10    Force Majeure    47
19.11    Governing Law/Consent to Jurisdiction/Venue    47
19.12    Waiver of Jury Trial    47
19.13    No Recording    47
19.14    Tenant Remedies    47
19.15    Third Persons    48
19.16    Waiver    48
19.17    Counterparts and Admissibility of Electronic Copies    48
19.18    Attorneys’ Fees    48
19.19    Anti-Corruption Representations    48
19.20    Anti-Terrorism Law    48
19.21    Confidential Information    49
19.22    Regulatory Provisions    49
SCHEDULE A — LEGAL DESCRIPTION OF LAND
SCHEDULE B — TENANT INSURANCE REQUIREMENTS
SCHEDULE C — LANDLORD INSURANCE REQUIREMENTS
SCHEDULE D — DEPICTION OF DEVELOPMENT PARCEL
SCHEDULE E — FORM OF SNDA
SCHEDULE F — FORM OF ASSIGNMENT AGREEMENT
SCHEDULE G — DEVELOPMENT PARCEL TAX METHODOLOGY
SCHEDULE H — OPERATING BUSINESS PROVISIONS
SCHEDULE I — FORM OF TRANSITION SERVICES AGREEMENT



LEASE AGREEMENT
This LEASE AGREEMENT is made as of [__], 20[19] (as the same may be amended,
modified and/or restated from time to time in accordance with the terms and
conditions hereof, this “Lease”), between IC 3700 FLAMINGO ROAD LLC, a Delaware
limited liability company (subject to Section 19.4, “Landlord”), and RIO
PROPERTIES, LLC, a Nevada limited liability company (subject to Section 19.4,
“Tenant”).
ARTICLE A
CERTAIN LEASE PROVISIONS
1. Definitions:
 
   (a) “Base Term”:
A term which begins on the Commencement Date and ends on the Base Term
Expiration Date.
(b) “Base Term
            Expiration Date”:
The two year anniversary of the Commencement Date or such earlier date on which
this Lease shall terminate or be terminated pursuant to the terms hereof.
   (c) “Commencement Date”:
[__], 20[19] (the date Landlord acquired record fee title to the Premises).
   (d) “Expiration Date”:
The Base Term Expiration Date or, if the Extension Option is exercised in
accordance with Section 1.2, the Extension Term Expiration Date or, if the
option to extend is exercised in accordance with Section 15.5, the date that is
six (6) months after the Base Term Expiration Date or the Extension Term
Expiration Date, as applicable, or, in each case, such earlier date on which
this Lease shall terminate or be terminated pursuant to the terms hereof.
   (e) “Term”:
A term which begins on the Commencement Date and ends on the Expiration Date.
2. “Base Rent” for the Premises:
$3,750,000 per month, payable in advance in equal consecutive monthly
installments on the first (1st) Business Day of each month, except that Rent for
any period which is less than one (1) month shall be a prorated portion of the
monthly installment herein based upon the actual days in the month. Base Rent
shall be allocated 99% to the portion of the Premises comprised of real property
and 1% to the portion of the Premises comprised of personal property.
3. Use of Premises:
The operation of the Premises as a hotel casino resort, and uses related or
incident thereto, subject to the provisions of Section 5.9.
4. Address for Notice:
As set forth in Section 19.5.



ARTICLE B
CERTAIN DEFINITIONS; PRINCIPLES OF CONSTRUCTION
As used in this Lease, the following terms have the following meanings or are
defined in the section of this Lease so indicated:
“Additional Rent” is defined in Section 2.2.
“Affiliate” has the meaning ascribed to such term in the Purchase Agreement.
“Alterations” is defined in Section 5.3.
“Ancillary Agreement” has the meaning ascribed to such term in the Purchase
Agreement.
“Anti-Terrorism Laws” shall mean Executive Order 13224 and related regulations
promulgated and enforced by the Office of Foreign Assets Control, the Money
Laundering Control Act, the United States PATRIOT Act, or any similar law,
order, rule or regulation enacted in the future.
“Approved Insurance Adjusters” shall mean (a) McLarens, (b) Crawford & Company
and (c) such other insurance adjuster as may be selected by Landlord and, so
long as no Event of Default then exists and is continuing, approved by Tenant,
such approval not to be unreasonably withheld.
“Assignment Agreement” is defined in Section 18.3.
“Banned Person” shall have the meaning assigned to it in Section 19.20.
“Base Rent” is defined in Article A, Section 2.
“Base Term” is defined in Article A, Section 1(a).
“Base Term Expiration Date” is defined in Article A, Section 1(b).
“Building” and “Buildings” respectively mean any one or more of the buildings,
structures and other improvements now or hereafter erected on the Land.
“Business Day” has the meaning ascribed to such term in the Purchase Agreement.
“Business Impositions” has the meaning ascribed to such term in Section 3.1
“Buyer” means IC 3700 Flamingo Road Venture LLC, a Delaware limited liability
company, together with its successors and permitted assigns.
“Capital Costs” means all hard and soft costs, expenses, fees and obligations
incurred in connection with the design, development, construction and
installation of Work which (a) is considered a capital expenditure, repair,
improvement, equipment or replacement under GAAP and (b) is of the type that has
historically been capitalized on the balance sheet of Tenant based on its past
practice.
“Casualty” is defined in Section 7.1.
“Caesars Intellectual Property” means all trademarks, trademark registrations,
trademark applications, service marks, trade names, business names, brand names,
logos, marks, copyrights, copyright registrations, design or design
registrations, trade secrets, know-how, other intellectual property, or any
right to any of the foregoing, in each case, owned or used by Tenant or any of
its Affiliates other than the Property Marks (as defined in the Purchase
Agreement).
“CEC” means Caesars Entertainment Corporation, and its successors.
“Change of Control” means the occurrence of the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of 20% or more of the shares of the outstanding equity
securities of the applicable Person, whether by merger, consolidation, sale or
other transfer of equity.
“Claim” is defined in Section 11.1(c).
“Closed Business” is defined in Section 15.2.
“Code” has the meaning ascribed to such term in the Purchase Agreement.
“Collective Bargaining Agreements” has the meaning ascribed to such term in the
Purchase Agreement.
“Commencement Date” is defined in Article A, Section 1(c).
“Complete Taking” is defined in Section 8.1.
“Compliance Committee” is defined in Section 19.22.
“Contemplated Redevelopment” has the meaning ascribed to such term in the
Purchase Agreement.
“Culinary CBA” has the meaning ascribed to such term in the Purchase Agreement.
“De-Branding Actions” means Tenant undertaking such de-branding actions as are
necessary to preclude confusion on the part of the public as to whether the
Premises is a Caesars-branded hotel casino resort, including, without
limitation, removing all exterior and interior signage containing Caesars
Intellectual Property.
“Default Rate” means a rate per annum equal to the Prime Rate plus four percent
(4%) per annum, but in no event in excess of the amount that may be legally
charged and collected by Landlord from Tenant.
“Designated Lender” means the Lender designated by Landlord in writing to Tenant
as the “Designated Lender” for each of the Mortgage Loan Documents and the
Senior Mezzanine Loan Documents; provided, however, that (a) there shall be no
more than one Designated Lender (which may be an agent for one or more other
lenders) for each of the Mortgage Loan and the Senior Mezzanine Loan and (b) for
purposes of this Lease, (i) the rights afforded to such Designated Lenders shall
be limited to one Designated Lender (which may be an agent for one or more other
lenders) for each of the Mortgage Loan and the Senior Mezzanine Loan and (ii)
with respect to Tenant’s obligation in certain circumstances to reimburse any
costs and expenses incurred by the Designated Lenders pursuant to the provisions
of this Lease, such obligation shall be limited to one counsel for each such
Designated Lender (which may be an agent for one or more other lenders).
“Development Parcel” means a portion of the Land described and depicted on
Schedule D.
“Elective Capital Improvement” is defined in Section 5.5.
“Employee” means any individual who is employed on a full-time or part-time
basis at, or with respect to, the Premises.
“Employee Benefit Plan” means each “employee benefit plan,” as defined in
Section 3(3) of ERISA, each employment agreement, severance agreement or plan,
and each other plan, program, fund, or agreement, whether written or unwritten,
providing for compensation, bonuses, profit-sharing, equity compensation or
other forms of incentive or deferred compensation, insurance (including any
self-insured arrangements), health or medical benefits, or post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance benefits) which is maintained, administered, or contributed to by
Tenant or any of its ERISA Affiliates, and covers any current or former Employee
or with respect to which Tenant or any of its ERISA Affiliates has, or once had,
any liability with respect to any current or former Employee (including
liability pursuant to a reimbursement, indemnification or related obligation
pursuant to any contractual arrangement).
“Environmental Law” has the meaning ascribed to such term in the Purchase
Agreement.
“Entertainment Contracts” means all existing or future contracts, as the same
may be amended from time to time, between Tenant and third parties providing for
live entertainment on-site at the Premises in connection with the conduct of
Tenant Operations, including but not limited to, concerts, comedy shows, theater
performances, magic acts, sporting events and/or other live performances.
“ERISA” has the meaning ascribed to such term in the Purchase Agreement.
“ERISA Affiliate” has the meaning ascribed to such term in the Purchase
Agreement.
“Event of Default” is defined in Section 12.1.
“Expiration Date” is defined in Article A, Section 1(d).
“Extension Fee” is defined in Section 1.2.
“Extension Notice” is defined in Section 1.2.
“Extension Option” is defined in Section 1.2.
“Extension Term” is defined in Section 1.2.
“Extension Term Expiration Date” is defined in Section 1.2.
“FCC” is defined in Section 18.3.
“FF&E” has the meaning ascribed to such term in the Purchase Agreement.
“Force Majeure” is defined in Section 19.10.
“GAAP” means (a) generally accepted accounting principles consistently applied
in the United States and (b) when used in Section 5.5, generally accepted
accounting principles consistently applied in the United States by Tenant at the
Premises during the three years preceding the commencement of the Term.
“Gaming Authorities” has the meaning ascribed to such term in the Purchase
Agreement.
“Gaming Equipment” has the meaning ascribed to such term in the Purchase
Agreement.
“Gaming Laws” has the meaning ascribed to such term in the Purchase Agreement.
“Gaming License” means any license, qualification, approval, administrative
approval, registration, permit, finding of suitability or other authorization
relating to gaming, the gaming business, the operation of a casino, or for the
sale or purchase of the Owned Gaming Equipment under the Gaming Laws or required
by the Gaming Authorities or otherwise necessary for the operation of gaming,
the gaming business, or a casino, or for the sale or purchase of the Owned
Gaming Equipment.
“Governmental Entity” has the meaning ascribed to such term in the Purchase
Agreement.
“Guarantor” means Caesars Resorts Collection, LLC, a Delaware limited liability
company, together with its successors.
“Guaranty” means that certain Guaranty, dated as of the date of the Purchase
Agreement, provided by Guarantor to Landlord and Buyer, as the same may be
amended from time to time in accordance with its terms.
“Guest Data” means all information and data falling within the fields set forth
in Exhibit L to the Purchase Agreement, whether stored digitally,
electronically, magnetically or in any other format, in the possession, custody,
or control of Tenant or its Affiliates relating to Persons who were customers of
the Premises at any time during the Term, but only to the extent permitted under
applicable law, including the receipt of any required consent from each such
Person to the transfer of such information or data to the extent required by
applicable law. Notwithstanding anything in this Lease to the contrary, “Guest
Data” shall not include (a) any information relating to the Guest Services (as
defined in the Purchase Agreement) used by the applicable Person at, or other
information relating to the applicable Person generated primarily as a result of
such Person’s visitation of, any of the facilities owned or operated by Tenant
or any of its Affiliates other than the Premises, (b) any information
exclusively originating from participation by a Person in any World Series of
Poker event, whether originating from the Premises or otherwise, (c) any
information generated or extrapolated as part of or derived in connection with
the Caesars Rewards Program (formerly known as Total Rewards Program) or any
other customer loyalty program of Tenant and its Affiliates (it being understood
that this exception shall not apply to information merely captured by the
Caesars Rewards Program or such other customer loyalty program that would
otherwise qualify as Guest Data hereunder), (d) any information originating at
the Premises to the extent such information relates to activities of such
customers at such other facilities owned or operated by Tenant or any of its
Affiliates that are not located at the Premises, (e) any information concerning
any histories or use of such other facilities which are owned or operated by
Tenant or any of its Affiliates that are not located at the Premises, (f) any
proprietary information, techniques or methods of Tenant and its Affiliates
related to (i) operating and marketing, gaming, hotel and related businesses
(including the Caesars Rewards Program and the World Series of Poker events),
(ii) designing, selecting, maintaining, operating, marketing, developing and
customizing games used in gaming, hotel and related businesses, (iii) methods of
training employees in the gaming, hotel and related businesses, and (iv)
proprietary business plans, projections, marketing, advertising and promotion
plans, strategies and systems, and (g) any proprietary information, techniques
or methods of Tenant and its Affiliates used in connection with the Caesars
Rewards Program or any other rewards system which is used at facilities owned or
operated by Tenant or any of its Affiliates.
“Hazardous Materials” has the meaning ascribed to such term in the Purchase
Agreement.
“Immaterial Use” is defined in Section 17.1.
“Impositions” means, collectively, the Property Impositions and the Business
Impositions.
“Indemnified Party” is defined in Section 11.1(c).
“Indemnifying Party” is defined in Section 11.1(c).
“Junior Mezzanine Borrower” means the owner of 100% of the equity interests in
Senior Mezzanine Borrower.
“Junior Mezzanine Loan Agreement” means that certain [Junior Mezzanine Loan
Agreement, dated as of the Commencement Date, between Junior Mezzanine Borrower,
as borrower, and [__], as lender], as the same may be amended from time to time
in accordance with its terms.
“Junior Mezzanine Loan Documents” means the Junior Mezzanine Loan Agreement and
other “Loan Documents” (as defined in the Junior Mezzanine Loan Agreement) and
other documents and instruments (including all amendments, modifications, side
letters and similar ancillary agreements) relating thereto.
“Land” means those certain plots, parcels and pieces of real property described
on Schedule A hereto.
“Landlord” is defined in the introductory paragraph hereof.
“Landlord Indemnified Party” and “Landlord Indemnified Parties” are defined in
Section 11.1(a).
“Landlord Parties” is defined in Section 11.1(a).
“Landlord Proposed Licensed Parties” is defined in Section 15.7.
“Landlord’s Privacy Policy” is defined in Section 18.5(b).
“Landlord’s Repair Notice” is defined in Section 7.2.
“Landlord’s Share” is defined in Section 5.5(a).
“Lease” is defined in the introductory paragraph hereof.
“Legally-Required Capital Improvement” is defined in Section 5.5.
“Legal Requirements” means, with respect to the Premises, all federal, state,
county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Entities affecting the Premises or any part thereof (including, without
limitation, all Anti-Terrorism Laws, Environmental Laws, Gaming Laws and the
WARN Act), or affecting the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto
(including, without limitation, all Operating Permits), and all covenants,
agreements, restrictions and encumbrances contained in any instruments
promulgated or enacted by a Governmental Entity, either of record or known to
Tenant or Landlord, at any time in force affecting the Premises or any part
thereof.
“Lender” means any lender (including any agent for such lender) under any Loan
Documents.
“Licensed Designee” means any of the following Persons that Landlord designates
to Tenant in writing no later than thirty (30) days prior to the end of the Term
(a) Landlord or its Affiliate (or, if an event of default exists under the Loan
Documents, Lender or its Affiliate) if Landlord or such Affiliate (or, if
applicable, Lender or its Affiliate) and Tenant have obtained all applicable
Gaming Licenses necessary for Tenant to sell, and Landlord or its Affiliate (or,
if applicable, Lender or its Affiliate) to acquire, the Owned Gaming Equipment;
or (b) any Person designated by Landlord (or, if an event of default exists
under the Loan Documents, Lender) that has obtained all applicable Gaming
Licenses necessary for Tenant to sell, and such Person to acquire, the Owned
Gaming Equipment, including any such Person that Tenant can sell the Owned
Gaming Equipment to who will store it in accordance with applicable Gaming Laws
for Landlord or its Affiliate (or, if applicable, Lender or its Affiliate) once
Landlord or its Affiliate (or, if applicable, Lender or its Affiliate) has
obtained all applicable Gaming Licenses necessary to acquire the Owned Gaming
Equipment.
“Licensed Third Party Designee” means any Person designated by Landlord (or, if
an event of default exists under the Loan Documents, Lender) that has obtained
all Gaming Approvals and/or Liquor Approvals (each as defined in the Operating
Business Schedule) that are the subject of a Likely Disapproval/Delay.
“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or restriction
on transfer of, on or affecting the Premises, any portion thereof or any
interest therein, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances, in each
case whether arising by contract, operation of law, or otherwise.
“Likely Disapproval/Delay” is defined in Section 15.7.
“Loan Documents” means the Mortgage Loan Documents, the Senior Mezzanine Loan
Documents and the Junior Mezzanine Loan Documents.
“Losses” means any and all liabilities, obligations, losses, penalties, costs,
grievances, charges, judgments, claims, causes of actions, suits, damages, fees
and expenses (including attorneys’ fees and expenses); provided that in no event
shall Losses include consequential or punitive damages or diminution of value
except to the extent that a Landlord Indemnified Party or a Tenant Indemnified
Party, as applicable, is held liable for such damages to a third party due to
the actions of a Person obligated to provide indemnification to a Landlord
Indemnified Party or a Tenant Indemnified Party, as applicable.
“Major Casualty” is defined in Section 7.1.
“Material Alteration” means any Alteration (a) with an estimated cost of
$2,000,000 or more or (b) that is structural in nature or (c) that affects in
any material way any building systems, including life safety systems.
“Material Business Interruption Casualty” means a Casualty that is not a Major
Casualty but that results in damage or destruction of any portion or portions of
the Buildings and/or the Premises (which may include reasonable means of ingress
and egress within the Premises, including, without limitation, reasonable means
of ingress and egress to the Buildings from the Premises) such that the
remaining area of the Buildings and/or the Premises is not reasonably sufficient
for Tenant to continue conducting hotel and casino operations within a majority
of the floor area of the Buildings used for such operations at the Premises in a
manner consistent with such operations immediately prior to such Casualty, as
reasonably determined by Tenant.
“Mortgage” means any mortgage or deed of trust granted by Landlord pursuant to
the terms of the Mortgage Loan Documents, and all renewals, modifications,
consolidations, replacements, restatements and extensions thereof.
“Mortgage Loan Agreement” means that certain [Loan Agreement, dated as of the
Commencement Date, between Landlord, as borrower, and [__], as lender], as the
same may be amended from time to time in accordance with its terms.
“Mortgage Loan Documents” means the Loan Agreement, Mortgage and other “Loan
Documents” (as defined in the Mortgage Loan Agreement) and other documents and
instruments (including all amendments, modifications, side letters and similar
ancillary agreements) relating thereto
“Multiemployer Pension Plan” has the meaning ascribed to such term in the
Purchase Agreement.
“NRS” is defined in Section 5.8(a).
“Operating Business” is defined in Section 15.2.
“Operating Business Election” means an election by Landlord to cause Tenant to
deliver the Premises as an Operating Business pursuant to Section 15.2.
“Operating Business Schedule” is defined in Section 15.2.
“Operating Permits” is defined in Section 18.3.
“Owned Gaming Equipment” means the Gaming Equipment owned by Tenant that does
not constitute WSOP Assets, which Gaming Equipment includes the equipment listed
in Exhibit E to the Purchase Agreement, as such Exhibit may be updated from time
to time prior to the Commencement Date pursuant to the Purchase Agreement and
thereafter pursuant to Section 5.6 of this Lease, together with any repairs
thereto and/or replacements thereof. For the avoidance of doubt, the term Owned
Gaming Equipment shall not include any Owned Gaming Equipment which has been
replaced by other Owned Gaming Equipment even if it is listed on such Exhibit or
any updates thereto.
“Partial Taking” is defined in Section 8.1.
“Permitted Exceptions” has the meaning ascribed to such term in the Purchase
Agreement except that for purposes of this Lease if Landlord elects to have the
Premises delivered as a Closed Business at the end of the Term pursuant to
Section 15.2, then “Permitted Exceptions” shall not include the rights of
Subtenants under any Subleases related to the Premises unless Landlord has
elected to extend such Subleases pursuant to the provisions of Section 5.10 and
the same are in fact extended prior to the end of the Term.
“Permitted Equity Transfer” means any transfer, lease, sublease, mortgage,
pledge, hypothecation or other encumbrance of any direct or indirect equity
interest in Tenant in connection with (a) the merger or consolidation of Tenant
with another Person or the sale of all or substantially all of the equity
interests and/or assets of any of Tenant’s direct or indirect parent
company(ies) but only to the extent that such parent company(ies) directly or
indirectly own or lease at least one hotel or hotel casino in addition to
Tenant’s leasehold interest in the Premises; (b) the merger transaction between
CEC and Eldorado Resorts, Inc. which was publicly announced on June 24, 2019;
and/or (c) the Existing Loan (as defined in the Purchase Agreement).
“Permitted Uses” means the operation of a hotel casino resort consistent with
the Premises’ use immediately prior to the Commencement Date, and for such uses
as may from time to time be necessary, incidental and ancillary thereto,
including, without limitation, restaurant, nightclub, entertainment and bar
uses, poker and other gaming tournaments, and for conference and event space
uses.
“Person” has the meaning ascribed to such term in the Purchase Agreement.
“Pledge Agreement” means that certain Mezzanine Pledge and Security Agreement
dated as of the Commencement Date between the Senior Mezzanine Borrower, as
pledgor, and the lender under the Senior Mezzanine Loan Agreement, as pledgee,
as the same may be amended from time to time in accordance with its terms.
“Premises” means the Land and Buildings, all easements and other appurtenances
thereto, the FF&E and all other Purchased Assets, but, for the avoidance of
doubt, does not include: (a) the Gaming Equipment, which shall, at all times
(even after the end of the Term), continue to be owned or leased by Tenant,
except that the Owned Gaming Equipment shall be transferred at the end of the
Term to a Licensed Designee subject to the provisions of Section 15.4 or the
Operating Business Schedule, as applicable; and (b) the WSOP Assets, which
shall, at all times (even after the end of the Term), continue to be owned by
Tenant.
“Premises Delivery Notice” is defined in Section 15.2.
“Prime Rate” means the prime or reference rate announced from time to time by
Bank of America, N.A. (or if Bank of America, N.A. ceases to exist or ceases to
announce a prime or reference rate, then the prime or reference rate announced
from time to time by the then-largest chartered bank based in the United States,
in terms of assets).
“Prohibited Use” means, except to the extent a use is existing at the Premises
as of the Effective Date of the Purchase Agreement and such use is not
prohibited by Legal Requirements: (a) a “strip club” or similar club or
establishment; (b) a methadone clinic; (c) a retail discount store or similar
establishment; or (d) any other use that is prohibited pursuant to then
applicable Legal Requirements.
“Property Impositions” has the meaning ascribed to such term in Section 3.1
“Property Marks” has the meaning ascribed to such term in the Purchase
Agreement.
“Purchase Agreement” means that certain Purchase and Sale Agreement and Joint
Escrow Instructions, dated as of September 20, 2019, by and between Buyer and
Tenant.
“Purchased Assets” has the meaning ascribed to such term in the Purchase
Agreement.
“Relevant Dollar Amount” means the amount of real property tax attributable to
the jointly assessed land on a per acre per day basis determined in the same
manner as the amount set forth in Section 3.1(c)(ii)(A)(x) for the 2019-2020 tax
year. A spreadsheet showing how such amount was calculated is attached hereto as
Schedule G.
“Remedial Work” is defined in Section 17.7.
“Rent” means Base Rent and Additional Rent.
“Request for Payment” is defined in Section 5.5(b).
“Senior Mezzanine Borrower” means the owner of 100% of the equity interests in
Landlord.
“Senior Mezzanine Loan Agreement” means that certain [Mezzanine Loan Agreement,
dated as of the Commencement Date, between Senior Mezzanine Borrower, as
borrower, and [__], as lender], as the same may be amended from time to time in
accordance with its terms.
“Senior Mezzanine Loan Documents” means the Senior Mezzanine Loan Agreement,
Pledge Agreement and other “Loan Documents” (as defined in the Senior Mezzanine
Loan Agreement) and other documents and instruments (including all amendments,
modifications, side letters and similar ancillary agreements) relating thereto.
“Service Contracts” means any service, management, security, cleaning or other
similar contracts relating to the operation and/or management of the Premises.
“Service Providers” means (a) the architects, engineers, consultants and other
design professionals that have provided or are providing design or engineering
services required for the Work and plans supporting the Work; (b) the
contractors and subcontractors that have performed or are performing Work
resulting in Capital Costs; and (c) suppliers who have supplied or are supplying
materials in connection with the construction of the Work.
“SNDA” is defined in Section 10.1.
“Subject Contract” is defined in Section 5.10.
“Sublease” means any existing or future lease, sublease, license or other
agreement permitting a third party with the right to occupy all or any portion
of the Premises, including any Lease (as defined in the Purchase Agreement) in
effect as of the Commencement Date that has, because of the existence of this
Lease, become a sublease.
“Subtenant” means any tenant, subtenant or other Person entitled to occupy all
or any portion of the Premises pursuant to a Sublease.
“Suitability Problem” is defined in Section 19.22.
“Suitability Problem Notice” is defined in Section 19.22.
“Taking” is defined in Section 8.1.
“Target Date” is defined in Section 1.1.
“Tenant” is defined in the introductory paragraph hereof.
“Tenant Employees” is defined in Section 18.2.
“Tenant Indemnified Party” and “Tenant Indemnified Parties” are defined in
Section 11.1(b).
“Tenant Operations” means the operations of Tenant conducted at the Premises.
“Tenant Parties” is defined in Section 11.1(a).
“Tenant Privacy Policy” is defined in Section 18.5(b).
“Tenant’s Share” is defined in Section 5.5.
“Term” is defined in Article A, Section 1(e).
“Transfer” is defined in Section 9.1.
“Transferred Personal Property” means, to the extent assignable, all tangible
personal property owned by Tenant and located at the Premises as of the
Expiration Date; provided, however, that the Transferred Personal Property shall
not include (a) the Owned Gaming Equipment, (b) the WSOP Assets, (c) any and all
personal property subject to removal from the Premises pursuant to the
De-Branding Actions, (d) any and all cash, cash equivalents, checks, travelers’
checks and bank drafts, (e) any information or data, whether stored digitally,
electronically, magnetically or in any other format, in the possession, custody,
or control of Tenant or any of its Affiliates relating to Persons who were
customers of the Premises at any time (other than Guest Data); and (f) any
intellectual property rights of Tenant or any of its Affiliates (other than the
Property Marks).
“Use Restrictions” has the meaning ascribed to such term in the Purchase
Agreement.
“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.
“Wind Down Notice” is defined in Section 15.5.
“Work” is defined in Section 5.4.
“WSOP Assets” has the meaning ascribed to such term in the Purchase Agreement.
Principles of Construction. In this Lease, except to the extent otherwise
provided or the context otherwise requires: (a) when a reference is made in this
Lease to an Article, Section, Exhibit or Schedule, such reference is to an
Article or Section of, or an Exhibit or Schedule to, this Lease unless otherwise
indicated; (b) the headings for this Lease are for reference purposes only and
do not affect in any way the meaning or interpretation of this Lease; (c)
whenever the words “include,” “includes” or “including” are used in this Lease,
they are deemed to be followed by the words “without being limited to”; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import, when used
in this Lease, refer to this Lease as a whole and not to any particular
provision of this Lease; (e) all terms defined in this Lease have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto, unless otherwise defined therein; (f) the definitions contained
in this Lease are applicable to the singular as well as the plural forms of such
terms; (g) any reference to “days” means “calendar days” unless otherwise
specified; (h) if a notice is to be given on a specified day, unless otherwise
specifically provided herein, it must be given prior to 5.00 p.m., Las Vegas
time; (i) references to a Person are also to its successors and permitted
assigns; (j) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise; (k) any reference “$” and “dollars” is to the lawful money
of the United States of America; and (l) unless otherwise expressly provided
herein, any agreement, instrument, statute, rule or regulation defined or
referred to herein or in any agreement or instrument defined or referred to
herein means such agreement, instrument, statute, rule or regulation as from
time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes,
rules and regulations) by succession of comparable successor statutes, rules and
regulations.
Article 1
PREMISES AND TERM
1.1    Lease of Premises.
(a)    Landlord, in consideration of the Rent herein reserved and of the terms,
provisions, covenants and agreements on the part of Tenant to be kept, observed
and performed, does hereby lease and demise the Premises unto Tenant for the
Term, and Tenant does hereby hire and take the Premises from Landlord for the
Term, subject to those matters affecting title to the Premises as of the date
hereof, any other matters affecting title to the Premises hereafter created by
Tenant and consented to by Landlord and such other matters affecting title to
the Premises hereafter created by Landlord and, to the extent the same either
(i) interferes in any material respect with Tenant’s rights under Article 14 or
(ii) would impose upon Tenant any monetary obligation (unless Landlord has
agreed to reimburse Tenant for any such monetary obligation) or any material
non-monetary obligation, consented to by Tenant; provided, however, that Tenant
shall not be required to comply with or perform any matter affecting title to
the Premises hereafter created by Landlord unless Tenant has consented to it.
Tenant hereby consents to any lien or other matter affecting title to the
Premises created by the Loan Documents, including, without limitation, any
Mortgage recorded in connection therewith; provided, however, that Landlord
shall be solely responsible for (and Tenant shall have no responsibility for)
performing all obligations under, and complying with all provisions, of such
Loan Documents including the Mortgage. For the avoidance of doubt, the foregoing
sentence shall not release Tenant from performing or complying with any of its
obligations pursuant to the SNDA.
(b)    Notwithstanding the foregoing provisions of this Section 1.1, in the
event that Landlord plans to sell, develop and/or separately finance the
Development Parcel, Landlord shall provide Tenant with at least thirty (30)
days’ prior written notice of the same and the proposed date after which the
Premises shall no longer constitute a portion of the Premises, which in no event
shall be earlier than August 31, 2020 (such date, the “Target Date”) and after
the Target Date: (i) the Development Parcel shall no longer constitute a portion
of the Premises hereunder; (ii) Tenant shall execute such documentation as may
be reasonably requested by Landlord or any purchaser or lender of the
Development Parcel to acknowledge that the Development Parcel is no longer a
part of the Premises; (iii) if Tenant desires to use the Development Parcel for
an event occurring at the Premises after the Target Date and Landlord or any of
its Affiliates still owns the Development Parcel at the time of such event,
Tenant will provide Landlord with no fewer than thirty (30) days’ notice of the
dates of such event and the portions of the Development Parcel it desires to use
and Landlord will (or will cause its Affiliate to) use good faith efforts to
permit Tenant to use the requested portions of the Development Parcel so long as
such use would not adversely affect the development of the Development Parcel,
and (iv) if Landlord sells the Development Parcel prior to August 31, 2020,
Landlord shall, at no expense to Tenant, cause the purchaser of the Development
Parcel to execute a license agreement or other documentation reasonably required
by Tenant to permit Tenant’s exclusive use of the Development Parcel at all
times prior to August 31, 2020. From and after the date the Development Parcel
is no longer part of the Premises, Tenant shall no longer be obligated to
perform or comply with any provisions of this Lease with respect to the
Development Parcel, including, without limitation, maintaining insurance
coverage or paying Property Impositions with respect to the Development Parcel,
but, for the avoidance of doubt, the Base Rent shall not be reduced as a result
of the Development Parcel no longer being part of the Premises. In the event
Landlord sells or plans to develop the Development Parcel, Landlord assumes all
risk and responsibility under the Culinary CBA for such sale or development,
including, but not limited to, any litigation or disputes arising from such sale
or development.
1.2    Extension Option. So long as no default of this Lease on the part of
Landlord has occurred and is continuing on the date of the delivery of the
Extension Notice or the Base Term Expiration Date, Landlord shall have the
one-time right and option (the “Extension Option”), exercisable upon (a) written
notice (the “Extension Notice”) to Tenant not later than twelve (12) months
prior to the scheduled expiration of the Base Term, to extend the Base Term by a
period (the “Extension Term”) of not less than one (1) month, and not more than
twelve (12) months, as such Extension Term is specified by Landlord in such
Extension Notice (the date on which the Extension Term is scheduled to end is
the “Extension Term Expiration Date”), and (b) payment to Tenant of an amount
(the “Extension Fee”) equal to the number of months in the Extension Term (as
specified by Landlord in its Extension Notice) multiplied by $583,333.33, which
Extension Fee shall be prorated for any partial months and shall be paid as
follows: (i) one-half of the Extension Fee shall be paid to Tenant concurrently
with delivery of the Extension Notice and (ii) one-half of the Extension Fee
shall be paid to Tenant in equal monthly installments, commencing on the first
day of the calendar month after the Extension Notice is delivered and on the
first day of each calendar month thereafter until the Base Term Expiration Date.
In the event that Landlord fails to timely pay Tenant any monthly portion of the
Extension Fee, Tenant may offset the amount of such fee from its next payment of
monthly Rent. If so extended, the Base Term shall be extended to the end of the
Extension Term and Tenant shall continue to lease the Premises pursuant to the
terms of this Lease including the provisions of Article 2 and Section 5.10;
provided, however, that Landlord shall have no further option or right to extend
the Term.
ARTICLE 2    
RENT
2.1    Base Rent. Tenant shall pay to Landlord as Base Rent for the Premises
during the Term the amount stated in Article A, Section 2. Base Rent shall be
payable in monthly installments in advance on the Commencement Date and the
first (1st) Business Day of each and every month thereafter during the Term,
without previous demand, notice or presentment therefor and without abatement,
offset or deduction of any kind whatsoever, other than as expressly provided for
in Section 3.1, Section 5.5, Section 7.1 or Section 8.1. If Tenant fails to pay
any installment of Base Rent on or before the date when due hereunder, Tenant
shall owe Landlord, in addition to the installment of Base Rent, interest on
such installment at the Default Rate, computed from the date such payment was
due and including the date of payment.
2.2    Additional Rent; Triple Net Lease. This Lease is a triple net lease.
Accordingly, except for any payments expressly required to be made by Landlord
pursuant to the terms of this Lease, in addition to the payment of Base Rent,
Tenant shall pay, as additional rent for the Premises during the Term, any and
all amounts required to be paid by Tenant to Landlord pursuant to the provisions
of this Lease, including Tenant’s obligation to reimburse Landlord for one-half
of its annual premiums for the insurance specified on Schedule C not to exceed
$700,000 (collectively, the “Additional Rent”). Additional Rent shall be payable
when due, without previous demand, notice or presentment therefor and without
abatement, offset or deduction of any kind whatsoever, other than as expressly
provided for in Section 3.1, Section 5.5, Section 7.1 or Section 8.1. If Tenant
fails to pay any installment of Additional Rent on or before the date when due
hereunder and such failure shall continue for thirty (30) days after written
notice of such failure from Landlord, Tenant shall owe Landlord, in addition to
the payment of Additional Rent, interest on such amount at the Default Rate,
computed from the date such payment was due and including the date of payment.
ARTICLE 3    
UTILITIES AND TAXES
3.1    Taxes.
(a)    Tenant agrees to pay directly to the applicable Governmental Entities,
before delinquency, all real and personal property taxes, impositions,
assessments, water and sewer rates and charges, and other governmental taxes or
charges, general and special, ordinary and extraordinary, of any kind and nature
whatsoever, that are assessed, levied, imposed or are or may become a lien upon
the Premises or any portion thereof, the Buildings, the FF&E, Gaming Equipment
and/or any other personal property belonging to Tenant and which become payable
during the Term (together with interest and/or penalties thereon in the event
the same are not timely paid, collectively, “Property Impositions”), but
excluding any income taxes payable by Landlord. Notwithstanding the foregoing,
in the event that any Property Imposition relates to a fiscal period of the
taxing authority, a part of which period is included within the Term and a part
of which is included in a period of time after the Term, such Property
Imposition shall (whether or not it shall be assessed, levied, imposed or become
a lien upon the Premises, the Buildings and/or Tenant’s personal property, or
shall become payable, during the Term) be adjusted between Landlord and Tenant
as of the last day of the Term so that Landlord shall pay that portion of such
Property Imposition that relates to that part of the fiscal period from and
after the last day of the Term, and Tenant shall pay that portion of which
relates to the period prior to the last day of the Term; provided, however, that
no adjustment shall be made with respect to Property Impositions assessed on any
Gaming Equipment or other personal property belonging to Tenant which Landlord
or other Licensed Designee does not acquire at the end of the Term. Landlord and
Tenant shall in good faith jointly determine any such adjustments and payments,
and such resulting adjustment and payment obligations shall survive the
expiration of the Term. In the event that any such jointly-determined
adjustments and payments in favor of Tenant have not been made prior to the last
month of the Term, Tenant may, if Landlord has not paid any such
jointly-determined adjustments or payments to Tenant within five (5) Business
Days following Tenant’s written notice for such payment, offset the amount of
such adjustments and payments from its last payment of monthly Rent. Further,
Tenant may elect, upon written notice to Landlord, to take commercially
reasonable steps to file and enforce tax appeal proceedings to reduce such
Property Impositions, all at Tenant’s expense; provided, however, that to the
extent that the Property Impositions relate to (y) any portion of the Premises
and (z) a fiscal period of the taxing authority, a part of which period is
included within the Term and a part of which is included in a period of time
after the Term, Tenant may not file and enforce such tax appeal proceedings
without Landlord’s prior written consent, which consent may not be unreasonably
withheld, conditioned or delayed.
(b)    Tenant agrees to pay directly to the applicable Governmental Entities,
before delinquency, all sales, excise, gaming and other taxes, impositions,
assessments, and other governmental fees and charges, ordinary and
extraordinary, of any kind and nature whatsoever, that arise out of Tenant’s
business operations during the Term, including the sale of goods and services by
Tenant (but excluding the Property Impositions), whether payable or assessed
during the Term or after the Term (together with interest and/or penalties
thereon in the event the same are not timely paid, “Business Impositions”), but
excluding any income taxes payable by Landlord. Further, Tenant may elect to
take commercially reasonable steps to file and enforce tax appeal proceedings to
reduce such Business Impositions, all at Tenant’s expense. Further, to the
extent Landlord owes Nevada commerce tax with respect to the amount of the Rent
paid to or accrued in favor of Landlord hereunder, Tenant shall reimburse
Landlord the amount of such tax promptly upon Landlord’s request for such
payment, together with reasonable supporting documentation.
(c)    In the event that the Development Parcel no longer constitutes a portion
of the Premises during the Term and the Development Parcel and the remainder of
the Premises are jointly assessed for real property tax and assessment purposes,
(i) Tenant shall pay all real property taxes and assessments for the Premises
and the Development Parcel for the remainder of the fiscal period of the taxing
authority (subject to adjustment pursuant to subsection (a) above if such fiscal
period extends beyond the Term); and (ii) Landlord shall promptly reimburse
Tenant as follows: (A) with respect to the tax period July 1, 2019 through June
30, 2020, the amount equal to (x) $14.24 multiplied by (y) the total number of
acres comprising the Development Parcel multiplied by (z) the number of days
within such tax period from and after the Target Date; and (B) with respect to
any subsequent tax year period, the amount equal to (x) the Relevant Dollar
Amount multiplied by (y) the total number of acres comprising the Development
Parcel multiplied by (z) the number of days within such tax period from and
after the Target Date. Landlord and Tenant shall in good faith jointly determine
the foregoing amounts, and such resulting payment and reimbursement obligations
shall survive the expiration of the Term. In the event that any such
jointly-determined payments and reimbursements in favor of Tenant have not been
made with thirty (30) days of the Target Date, Tenant may, if Landlord has not
paid any such jointly-determined adjustments or payments to Tenant within five
(5) Business Days following Tenant’s written notice for such payment, offset the
amount of such adjustments and payments from its next payment of monthly Rent.
3.2    Utilities. Tenant shall be responsible for all fees and charges for use
or consumption for sewer, gas, electricity, water, heat, conditioned cold air
supply or chilled water supply, telephone, cable, Internet, sanitation, solid
waste disposal and all other utility services furnished to the Premises. Tenant
shall pay for all utilities directly to the respective utility provider prior to
delinquency thereof. If any such utilities are not separately metered or
separately billed to the Premises from other property not constituting the
Premises, then Tenant shall pay an equitable share, to be reasonably determined
by Landlord, of all charges jointly metered with other premises.
3.3    Impound Accounts. At Landlord’s option following the occurrence and
during the continuation of an Event of Default described in Section 12.1(a) (to
be exercised by fifteen (15) days’ written notice to Tenant), Tenant shall be
required to deposit, at the time of any payment of Base Rent, an amount equal to
one-twelfth of the sum of (a) Tenant’s estimated annual Impositions required
pursuant to Section 3.1 hereof (as reasonably estimated by Landlord) and
(b) Tenant’s estimated annual insurance premium costs (as reasonably determined
by Landlord). Such amounts shall be applied by Landlord to the payment of the
obligations in respect of which said amounts were deposited on or before the
respective dates on which the same or any of them would become delinquent.
Interest, if any, carried on such amounts shall accrue for the benefit of and be
payable to Tenant at the end of the Term. The reasonable cost of administering
such impound account shall be paid by Tenant. Nothing in this Section 3.3 shall
be deemed to affect any right or remedy of Landlord hereunder.
ARTICLE 4    
NO LANDLORD WORK
Landlord shall not have any obligation to construct any improvements on the
Premises prior to delivering the Premises to Tenant and Tenant accepts the
Premises in its present “AS-IS, WHERE IS” condition as of the Commencement Date.
ARTICLE 5    
USE AND OPERATION OF PREMISES; ALTERATIONS AND REPAIRS
5.1    Compliance with all Legal Requirements. Tenant shall promptly comply in
all material respects with all Legal Requirements with respect to the Premises
(or any part thereof) and the use and occupation thereof by Tenant. Tenant shall
not create or permit to exist any waste on or with respect to the
Premises.Maintenance. Subject to the provisions of Section 5.5, Article 7 and
Article 8, Tenant shall, at Tenant’s sole cost and expense, maintain and repair
the Buildings, the FF&E and the Gaming Equipment consistent with Tenant’s
ordinary course of business for the three (3) years prior to the Commencement
Date except for ordinary wear and tear and any such damage that arises from any
Landlord Parties’ acts or omissions, including negligence or intentional
misconduct. Landlord shall not be required to maintain and, except for
Landlord’s obligations under Section 5.5, Article 7, Article 8, Section 16.1 and
Section 16.2, Landlord shall not be required to make any repairs or alterations
to the Premises during the Term.
5.2    Alterations. Tenant shall have the right at any time and from time to
time during the Term to make, at its sole cost and expense, changes, repairs,
restorations, alterations, additions, improvements, or other work in or to the
Premises (collectively, “Alterations”), subject, however, in the case of any
Material Alteration, to the prior written consent of Landlord or Designated
Lender (to the extent required by the Loan Documents), which shall not be
unreasonably withheld, conditioned or delayed so long as such Material
Alterations are not structural and do not affect in any material way building
systems (in which case Landlord’s and Designated Lender’s consent may be
withheld in its sole discretion). Notwithstanding the foregoing, if a Material
Alteration also constitutes a Legally-Required Capital Improvements, then
neither Landlord nor any Lender shall have any approval rights pursuant to this
Section 5.3 and the Parties shall instead be governed by the provisions of
Section 5.5).
5.3    Cost of Work. Subject to the provisions of Section 5.5, Tenant agrees
that all Alterations which Tenant shall be required or permitted to do under the
provisions of this Lease with respect to the Premises (each hereinafter called
the “Work”) shall be at Tenant’s sole cost and expense, performed in a good,
workmanlike manner, in compliance in all material respects with applicable Legal
Requirements and in accordance with Section 5.8.
5.4    Reimbursement for Capital Costs.
(a)    Notwithstanding anything herein to the contrary, Tenant shall not be
obligated to make any capital improvements, repairs or replacements with respect
to the Premises; provided, however, that (i) Tenant shall be obligated to make
any capital improvement, repair or replacement with respect to the Premises
which is required in order to comply with Legal Requirements (each a
“Legally-Required Capital Improvement”); and (ii) subject to the provisions of
Section 5.3, Tenant may make any capital improvement, repair or replacement with
respect to the Premises which is not a Legally-Required Capital Improvement in
its sole discretion (each an “Elective Capital Improvement”). Tenant shall be
responsible for (A) all of the Capital Costs incurred for any Elective Capital
Improvement, and (B) a percentage of the Capital Costs incurred for any
Legally-Required Capital Improvement (“Tenant’s Share”), which percentage is
calculated by (y) taking the number of months in the Term remaining after the
completion of such Legally-Required Capital Improvement, and (z) dividing it by
the number of months in the estimated useful life for such Legally-Required
Capital Improvement, as such estimated useful life is reasonably determined
pursuant to GAAP. Upon completion of a Legally-Required Capital Improvement and
receipt of evidence of payment of the related Capital Costs, Landlord shall
reimburse Tenant for the Capital Costs incurred for such Legally-Required
Capital Improvement less Tenant’s Share (such share paid by Landlord,
“Landlord’s Share”). As an example, if a Legally-Required Capital Improvement
had a useful life of five (5) years and such Legally-Required Capital
Improvement was done with one (1) year left in the Term, Landlord would
reimburse Tenant eighty percent (80%) of the Capital Costs incurred for such
Legally-Required Capital Improvement.
(b)    No more frequently than monthly, Tenant may submit to Landlord a request
for reimbursement of the Capital Costs to be reimbursed by Landlord pursuant to
Section 5.5(a) above (each a “Request for Payment”), which request shall (i) set
forth the amount of Capital Costs to be reimbursed by Landlord in connection
with such Request for Payment, (ii) include a copy of any invoice or invoices
from the applicable Service Providers for such Capital Costs being covered by
the Request for Payment, and (iii) any allocation to reasonable out-of-pocket
soft costs actually incurred in connection with such Capital Costs being covered
by the Request for Payment. Landlord shall pay to Tenant the amount payable
under each Request for Payment on or before thirty (30) days after such Request
for Payment was delivered to Landlord. Notwithstanding anything herein to the
contrary, to the extent that Landlord does not timely pay Tenant the amount
properly payable under any Request for Payment, Tenant shall, if such failure is
not cured by Landlord within an additional ten (10) days after a second written
notice, be permitted to deduct such amount payable from the next payment of Base
Rent owing to Landlord. The foregoing reimbursement obligations shall survive
the expiration or earlier termination of this Lease.
(c)    Notwithstanding the foregoing provisions of this Section 5.5, if Tenant
reasonably expects Landlord’s Share of the Capital Cost of a Legally-Required
Capital Improvement to exceed $375,000 in the aggregate, (i) Landlord and Tenant
shall consult with each other in good faith and use commercially reasonable
efforts to (A) determine if a less expensive alternative or other solutions
(including contesting the applicability or need for such Legally-Required
Capital Improvement to the extent such contest does not violate Legal
Requirements) are available to avoid, mitigate or defer such Capital Costs and
still comply with Legal Requirements; and (B) jointly-determine the appropriate
scope of the work, taking into account the remaining balance of the Term,
improvements to be made pursuant to the Contemplated Redevelopment, the time
required to complete such Legally-Required Capital Improvement in order to
comply with applicable Legal Requirements and other relevant factors; and (ii)
such Capital Costs shall be bid out to not less than three qualified independent
contractors; provided, however, that (1) if the Legally-Required Capital
Improvement is required to be made by any Legal Requirement or Governmental
Entity within fifteen (15) days or less or is a “life/safety” Legally-Required
Capital Improvement, Tenant shall not be required to comply with the provisions
of this Section 5.5(c) if Tenant notifies Landlord thereof promptly after
receiving notice of such required Legally-Required Capital Improvement and in
any event prior to commencing performance of such Legally-Required Capital
Improvement; and (2) if the provisions of this Section 5.5(c) are applicable
but, after exercising their respective good faith efforts to do so, Landlord and
Tenant are unable to agree upon the appropriate scope of work, the appropriate
contractor or any other material issue relating to the performance of such
Legally-Required Capital Improvement within sixty (60) days or such shorter
period as may be required by the Legal Requirement or Governmental Entity to
make such Legally-Required Capital Improvement, Tenant shall have the right,
upon providing written notice of such inability to agree, Tenant’s intention to
perform the related work and the estimated cost of the related work, to perform
such Legally-Required Capital Improvement to the extent that a continued failure
to do so would violate Legal Requirements.
(d)    For the avoidance of doubt, Landlord shall not be required to reimburse
Tenant for any portion of the Capital Costs for any Legally-Required Capital
Improvement for which Tenant received notice of the need for such
Legally-Required Capital Improvement from a Governmental Entity prior to the
Commencement Date.
5.5    Property of Landlord; Gaming Equipment. All Alterations and FF&E
(exclusive of Gaming Equipment and other personal property belonging to Tenant)
shall immediately upon their installation or placement on or within the Premises
become the property of Landlord, without the need for any further instrument
(but at Landlord’s request, Tenant shall confirm the same from time to time in a
writing reasonably satisfactory to Landlord), and shall remain upon and be
surrendered with the Premises. All Gaming Equipment, including any replacements
thereof (which, in the case of Owned Gaming Equipment, shall be of the same or
better quality and functionality) or additions thereto made during the Term,
shall be owned or leased by Tenant at all times, subject to the provisions set
forth in Section 15.4. Within thirty (30) days after the end of each calendar
quarter during the Term, Tenant shall deliver to Landlord an update to the most
recent list of Owned Slot Machines and Gaming Tables (as defined in the Purchase
Agreement) provided to Landlord or its Affiliates.
5.6    Legal Requirements of Work. Tenant shall be responsible at its own
expense for determination and assurance that all Work is in compliance with all
Legal Requirements in all material respects or have been waived by the
appropriate Governmental Entities and for obtaining any approvals or consents of
Governmental Entities required in connection with any and all Work.
5.7    Liens.
(a)Pursuant to Nevada Revised Statutes (“NRS”) 108.234, Landlord hereby informs
Tenant that if Tenant undertakes any “work of improvement” (as such term is
defined in NRS 108.22188), Tenant must comply with the requirements of
NRS 108.2403 and NRS 108.2407 prior to contracting for and commencing any work
of improvement in, on or about the Premises. Tenant shall take all actions
necessary under Nevada law to ensure that no Liens encumbering the Premises
arise as a result of any such work of improvement, which actions shall include,
without limitation, the recording of a notice of posted security in the Office
of the County Recorder of Clark County, Nevada, in accordance with NRS 108.2403
and either (i) the establishment of a construction disbursement account pursuant
to NRS 108.2403(1)(b)(1) that is funded in an amount equal to one hundred
percent (100%) of the total cost of the contract for the construction of such
work of improvement, or (ii) the furnishing and recording, in accordance with
NRS 108.2403(1)(b)(2), of a surety bond for the contract for the construction of
any such work of improvement, which surety bond shall meet the requirements of
NRS 108.2415. Tenant shall notify Landlord promptly upon the signing of any
contract with the contractor for any work of improvement, and concurrently with
such notice, shall provide Landlord with such contractor’s mailing address and
other contact information. Tenant’s contractors may not enter the Premises to
begin any work in the Premises until Tenant has delivered evidence satisfactory
to Landlord that Tenant has complied with the terms of this Section. Further,
Landlord shall have the right to post and maintain any notices of
non-responsibility.
(b)If at any time during the Term, any mechanic’s or other Lien or order for
payment of money, which shall have been either created by, caused by, or
suffered against Tenant or any Person acting through or under Tenant, shall be
filed against the Premises or any part thereof, Tenant, at its sole cost and
expense, shall cause the same to be discharged by payment, bonding or otherwise,
within the earlier to occur of (i) thirty (30) days after Tenant receives notice
of the filing thereof unless such Lien or order is being contested by Tenant in
good faith and (ii) the end of the Term; provided, however, that in the event
there has been commencement of a foreclosure sale of any portion of the
Premises, or any other enforcement action, on account of such Lien being
contested by Tenant, Tenant shall remove such Lien, either by payment, bonding
or otherwise within ten (10) days of the commencement of such foreclosure or
such other enforcement action.
5.8    Permitted Uses. Tenant shall use the Premises solely for the Permitted
Uses. Tenant shall not use the Premises or any portion thereof for any
Prohibited Use or any other use without the prior written consent of Landlord,
which consent for any use (other than a Prohibited Use) shall not be
unreasonably withheld, conditioned or delayed.
5.9    Continuous Use; Wind Down. Except in instances of casualty or
condemnation or as otherwise provided in this Section, Tenant shall during the
Term continuously conduct hotel and casino operations at the Premises consistent
with the manner of its hotel and casino operations at the Premises for the three
(3) year period prior to the Commencement Date; provided, however that (i)
Tenant shall not be required to hold the World Series of Poker event at the
Premises after its 2020 occurrence; (ii) Tenant may at any time, in its sole
discretion, cease operating the entertainment shows and/or venues at the
Premises, including Chippendales, Penn & Teller and WOW –The Vegas Spectacular,
and may relocate them to other properties operated by Tenant’s Affiliates; (iii)
after the first anniversary of the Commencement Date, Tenant may cease or
terminate certain food and beverage retail operations at the Premises which are
not reasonably required to support Tenant’s hotel and casino operations at the
Premises and may relocate them to other properties operated by Tenant’s
Affiliates; and (iv) from and after the date Landlord elects for the Premises to
be delivered as a Closed Business pursuant to Section 15.2, Tenant shall have
the right to wind down and cease all Tenant Operations at the Premises in a
manner as Tenant determines in its sole discretion consistent with applicable
Collective Bargaining Agreements. At the request of Landlord, Tenant shall
reasonably cooperate with Landlord by requesting the continuance of any
Subleases, any service contracts or other vendor arrangements excluding, for the
avoidance of doubt, all Entertainment Contracts (collectively, “Subject
Contracts”) at or to the Premises after the Term on a month-to-month or other
basis agreed to between Landlord and the applicable third party to the
applicable Subject Contract, provided that (a) Tenant shall have no liability
whatsoever to Landlord if (1) such Subject Contract has already expired or been
terminated, or (2) any such third party to the applicable Subject Contract fails
to agree to extend its Subject Contract beyond the Term, (b) Tenant shall have
no liability whatsoever under any extended Subject Contract for any period after
the end of the Term, and (c) Landlord shall reimburse Tenant, within thirty (30)
days of request therefor, for the reasonable out-of-pocket costs or expenses
incurred by Tenant in connection with such cooperation. The foregoing
reimbursement obligations and exclusions of liability shall survive the
expiration or earlier termination of this Lease.
5.10    Quarterly Reporting. Tenant shall furnish to Landlord on or before
thirty (30) days after the end of each calendar quarter during the Term the
following items, accompanied by a certificate from an authorized officer of
Tenant, stating that such items are true, correct, accurate in all material
respects, and complete and fairly present the financial condition and results of
the operations of the Tenant and the Premises in all material respects (subject
to normal year-end adjustments) as applicable: (a) an occupancy report for the
subject month, including an average daily rate and revenue per available room;
(b) monthly and year-to-date operating statements prepared for each calendar
month, noting net operating income, gross income, and operating expenses and
other information necessary and sufficient to fairly represent the financial
position and results of operation of the Tenant and the Premises during such
calendar month, and containing a comparison of budgeted income and expenses and
the actual income and expenses; (c) a balance sheet for Tenant; (d) a report on
and breakdown of the food and beverage and other revenue for the Premises for
such calendar month; (e) a capital expenditure report for such month; and (f) a
planned booking pace report for the Premises.
5.11    Post-Term Management Services. If Landlord has exercised its Extension
Option in accordance with Section 1.2, Landlord has elected to be delivered the
Premises as an Operating Business pursuant to Section 15.2 and Landlord desires
to have Tenant manage the Premises for Landlord following the Extension Term
Expiration Date, Landlord shall deliver written notice to Tenant not later than
one (1) year prior to the Extension Term Expiration Date specifying such desire
and the anticipated term of such management (which management term shall not be
longer than twelve (12) months after the Extension Term Expiration Date).
Promptly following receipt of such notice, Tenant shall deliver to Landlord the
form of management agreement pursuant to which Tenant would be willing to manage
the Premises for Landlord. Landlord and Tenant agree that such form of
management agreement (a) shall not be required to be comparable to any
“arms-length” management agreements; (b) shall not impose any obligation upon
Tenant to maximize revenues or profits at the Premises; (c) shall not impose any
obligation to either steer players and/or guests from other properties owned
and/or operated by Tenant or its Affiliates to the Premises or to refrain from
steering players and/or guests at the Premises to other properties owned and/or
operated by Tenant or its Affiliates; and (d) shall permit Tenant to continue to
allocate centralized costs to the Premises. Landlord acknowledges that it will
only be electing to have Tenant manage the Premises following the Extension Term
Expiration Date as a last resort. If, on or before the date that is thirty (30)
days prior to the Extension Term Expiration Date, (i) Landlord has not executed
or delivered to Tenant the form of management agreement provided by Tenant, then
Tenant shall have no obligation to manage the Premises following the Extension
Term Expiration Date; and (ii) Landlord has executed and delivered to Tenant the
form of management agreement provided by Tenant, but Landlord has not obtained
all applicable Gaming Licenses, Gaming Approvals (as defined in the Operating
Business Schedule) and Liquor Approvals (as defined in the Operating Business
Schedule) and any other licenses and permits necessary to enter into such
management agreement or be entitled to the benefits thereunder, then (1) Tenant
shall have no obligation to manage the Premises following the Extension Term
Expiration Date, (2) Landlord shall be deemed to have failed to consummate the
transactions contemplated by the Operating Business Schedule, and (3) the terms
of Section 15.5 of this Lease shall apply (and, for the avoidance of doubt,
Tenant shall have the ability to exercise its rights under clause (ii) of
Section 15.5 of this Lease). Notwithstanding anything herein to the contrary,
Tenant shall have no obligation to manage the Premises following the Extension
Term Expiration Date in the event that Landlord elects to retain a Licensed
Third Party Designee.
5.12    Transition Services Upon Expiration of the Lease. If Landlord has
elected to be delivered the Premises as an Operating Business pursuant to
Section 15.2 and Landlord has provided to Tenant written notice, no later than
twelve (12) months prior to the end of the Term, as such Term may be extended,
that it desires Tenant to provide transition services at the end of the Term,
Landlord and Tenant shall (and Landlord shall cause Buyer to, and Tenant shall
cause Guarantor to), upon the expiration of the Term, as such Term may be
extended, enter into a Transition Services Agreement substantially in the form
attached hereto as Schedule I.
ARTICLE 6    
INSURANCE
6.1    Tenant’s Insurance. Throughout the Term, Tenant shall, at its sole cost
and expense, (a) obtain and keep in force the insurance specified on Schedule B
attached hereto and (b) comply with its obligations under such Schedule B.
6.2    Landlord’s Insurance. Throughout the Term, Landlord (a) shall, at
Landlord’s sole cost and expense, (i) obtain and keep in force the insurance
specified on Schedule C attached hereto; provided, however, that Tenant shall
reimburse Landlord for one-half of its annual premiums for the insurance
specified on Schedule C, which reimbursement obligation shall not exceed
$700,000 per annum, and (ii) comply with its obligations under such Schedule C,
and (b) may, at Landlord’s sole cost and expense, obtain and keep in force such
additional insurance as Landlord may elect, including any additional insurance
required by any Loan Documents. Further, Landlord shall pay all costs and
expenses to comply with any and all engineering requirements of its insurance
carriers and, if such requirements are not completed to its insurance carriers’
satisfaction and coverage is withdrawn, Landlord is solely responsible for
paying for replacement coverage and any losses which occur in the interim
period.
6.3    Waivers of Subrogation Rights. All policies of insurance required
hereunder shall include waivers of subrogation. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a Person even though that Person would otherwise have a
duty of indemnification, contractual or otherwise, did not pay the insurance
premium directly or indirectly, and whether or not the Person had an insurable
interest in the property damaged.
ARTICLE 7    
DAMAGE OR DESTRUCTION
7.1    Total or Substantial Destruction. Tenant shall promptly notify Landlord
in case of damage to or destruction of the Premises due to fire or other
casualty (collectively, “Casualty”). In the event that such Casualty causes the
destruction of all or substantially all of the Buildings on the Premises (“Major
Casualty”), Landlord or Tenant may terminate this Lease effective as of the date
of such Major Casualty, by so notifying the other party in writing within
fifteen (15) days after the date of such Major Casualty and such termination
shall be effective as of the date of such notice. If this Lease is terminated by
Landlord or Tenant pursuant to this Section 7.1 or Section 7.2, (a) Tenant shall
pay Landlord (or, as directed by Landlord, its Lender) the amount of all Base
Rent and Additional Rent for the remainder of the Term from the proceeds of
Tenant’s rental/business interruption insurance, (b) Tenant shall assign to
Landlord (or, as directed by Landlord, its Lender) the proceeds, if any, of
Tenant’s property insurance required by Schedule B except to the extent that the
proceeds relate to personal property that Landlord or a Licensed Designee does
not own or acquire at the end of the Term, (c) Tenant shall pay to Landlord the
amount equal to the lesser of (i) the deductible under Tenant’s and Landlord’s
property insurance policies or (ii) the estimated cost of restoration and repair
of the Buildings and the contents owned by Landlord or acquired by Landlord or a
Licensed Designee at the end of the Term, (d) Tenant shall refund to Landlord
the portion of any Extension Fee paid by Landlord to Tenant for the portion of
the Extension Term subsequent to the termination date, (e) such termination
shall be effective as of the date such termination notice is given, and
(f) neither Tenant nor Landlord shall have any further liability to the other
under this Lease except for those rights and obligations that, by their terms,
survive the termination of this Lease.
7.2    Partial Destruction; Restoration. If the Premises shall be damaged by
Casualty but such Casualty is not a Major Casualty or if such Casualty is a
Major Casualty and neither Landlord nor Tenant elects to terminate the Lease as
provided in Section 7.1, Landlord shall, within sixty (60) days after such
Casualty, determine and provide Tenant with its good faith estimate of the time
to complete the restoration of the affected portions of the Buildings and
Premises (but, for the avoidance of doubt, excluding any Gaming Equipment and
other personal property belonging to Tenant) (“Landlord’s Repair Notice”). If
such Casualty constitutes a Material Business Interruption Casualty, then Tenant
may terminate this Lease by so notifying Landlord in writing within fifteen (15)
days after the date of delivery of Landlord’s Repair Notice. Further, if the
estimated time to complete such repairs will leave six (6) months or less
remaining until the end of the Term (as the same may be extended pursuant to the
Extension Option), then Landlord or Tenant may terminate this Lease by so
notifying the other in writing within fifteen (15) days after the date of
delivery of Landlord’s Repair Notice.
7.3    Repair. If this Lease is not terminated in accordance with Section 7.1 or
Section 7.2, (a) Landlord shall submit a claim for insurance proceeds in
relation to such Casualty, and (b) Landlord shall, promptly following its
receipt of the insurance proceeds from the insurers, commence and diligently
pursue to completion, at its sole cost (including such proceeds), the repair of
the affected portions of the Buildings and the Premises (but, for the avoidance
of doubt, excluding any Gaming Equipment and other personal property belonging
to Tenant) substantially to their condition immediately preceding the Casualty
(or in such other manner as Landlord and Tenant may otherwise agree), in which
case this Lease shall not terminate, but shall continue in full force and
effect, and Rent shall continue to be paid by Tenant either directly by Tenant
or from the proceeds of Tenant’s rental/business interruption insurance
notwithstanding such restoration of the affected portions of the Premises.
Whether or not this Lease is terminated, if a Casualty damages any Owned Gaming
Equipment, Tenant shall either, at its option, by the end of the Term (a)
restore or replace such damaged Owned Gaming Equipment (which repair or
replacement shall be of the same or better quality and functionality as the
damaged equipment) using any insurance proceeds that may be received by Tenant
(but whether or not such insurance proceeds are sufficient to make such repairs
or replacements); or (b) assign to Landlord the proceeds, if any, of Tenant’s
property insurance relating to such damaged Owned Gaming Equipment and pay to
Landlord (i) the amount of the deductible for such insurance and (ii) to the
extent that Tenant has failed to insure such damaged Owned Gaming Equipment for
its full replacement value, pay any deficiency to Landlord; provided, however,
that if Tenant does not proceed as described in clause (a) above and the cost of
the repair or replacement of the damaged Owned Gaming Equipment is less than the
amount of the deductible for such insurance, Tenant shall pay to Landlord the
amount of the cost of such repair or replacement.
7.4    Insurance Proceeds. All insurance proceeds payable under any insurance
policies carried by Landlord shall be payable solely to Landlord, and Tenant
shall have no interest therein.
7.5    Express Agreement. This Lease shall be considered an express agreement
governing any case of damage to or destruction of the Premises by fire or other
Casualty, and any present or future law the purpose of which is to govern the
rights of Landlord and Tenant in such circumstances in the absence of express
agreement, shall have no application.
ARTICLE 8    
CONDEMNATION
8.1    Complete and Partial Taking. If (a) the whole of the Buildings are taken
by condemnation, eminent domain or in any other manner for any public or
quasi-public purpose (each a “Taking”), or (b) any portion of the Buildings
and/or the Premises (which may include reasonable means of ingress and egress to
and from the Premises or material easements benefitting the Premises) is taken
by a Taking such that the remaining area of the Buildings and/or the Premises is
not reasonably sufficient for Tenant to conduct Tenant Operations as reasonably
determined by Tenant in a written notice to Landlord delivered not later than
thirty (30) days after Tenant obtains knowledge of the portion of the Premises
that will be subject to such Taking (each of clause (a) and clause (b), a
“Complete Taking”), this Lease shall terminate on the earlier to occur of (i)
the date that the Term is scheduled to end, and (ii) the later to occur of (A)
the date of such Complete Taking, and (B) the date that Tenant’s Operations at
the Premises are suspended as a result of the Complete Taking, and the Rent
shall be prorated to such date of termination. The date of any Taking shall be
the date possession of the Premises is granted to the applicable Governmental
Entity or other Person. If a Taking occurs that is not a Complete Taking (a
“Partial Taking”), this Lease shall be unaffected by such Partial Taking and the
Rent shall be equitably adjusted according to the remaining rentable areas of
the Premises, taking the loss of any access and material easements benefiting
the Premises into account.
8.2    Proceeds. In the event of any Taking, partial or whole, all of the
proceeds of any award, judgment or settlement payable by the condemning
Governmental Entity shall be the exclusive property of Landlord, and Tenant
hereby assigns to Landlord any and all of its right, title and interest in any
award, judgment or settlement from the condemning Governmental Entity; provided,
however, that Tenant shall have the right to claim from the condemning
Governmental Entity such compensation as may be recoverable by Tenant in its own
right for relocation expenses, damage to or loss of Tenant’s leasehold estate in
any Premises and damage to Tenant’s personal property, and/or any other separate
damages that Tenant may suffer if a separate award for such items is made to
Tenant. In pursuing their respective rights to such awards, Landlord and Tenant
will reasonably cooperate with one another toward the aim of maximizing each
party’s recovery of the award to which it would be entitled as a matter of
applicable law. Notwithstanding anything herein to the contrary, in the event of
any temporary requisition of the use or occupancy of the Premises or any part
thereof by any Governmental Entity, Tenant shall retain any award or payment
therefor, whether the same shall be paid or payable in respect of Tenant’s
leasehold interest hereunder or otherwise, but there shall be no abatement or
reduction of the Rent due hereunder.
8.3    Landlord’s Restoration Obligation. In the event of a Partial Taking,
Landlord shall, at its sole cost, promptly commence and diligently pursue to
completion the restoration or repair to the remaining portion of the Premises
necessary for the Premises to be returned as nearly as practicable to their
condition prior to the Partial Taking, including, without limitation, exercising
its commercially diligent efforts to secure alternative appurtenant easements
benefiting the Premises as may be necessary, all to Tenant’s reasonable
satisfaction but excluding, for the avoidance of doubt, the restoration or
repair of any Gaming Equipment and other personal property belonging to Tenant.
ARTICLE 9    
ASSIGNMENT AND SUBLETTING
9.1    Consent Required. Notwithstanding any references herein to successors,
assigns, sub-tenants and licensees, Tenant shall not, directly or indirectly,
assign or in any manner transfer, lease, sublease, mortgage, pledge, hypothecate
or otherwise encumber (a) all or any portion of this Lease, (b) all or any right
to the Land, the Buildings and/or any appurtenances related thereto, (c) all or
any portion of the Owned Gaming Equipment (other than (i) pursuant to the
Existing Loan (as defined in the Purchase Agreement) and (ii) Tenant may, in
Tenant’s discretion, repair and/or replace such equipment with the same or
better quality equipment in the ordinary course of Tenant Operations) and/or (d)
any equity interest in Tenant except for a Permitted Equity Transfer (each a
“Transfer”) without in each case the prior written consent of Landlord and, to
the extent required by the terms of the Loan Documents, Designated Lender, each
such consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding anything to the contrary contained herein, Tenant may, without
Landlord’s or Designated Lender’s prior written consent (i) after written notice
to Landlord and Designated Lender, assign, sublease or license this Lease or any
portion of the Premises to an Affiliate of CEC; (ii) assign, sublease, license
or otherwise enter into new Subleases for space, and amend existing Subleases
for space, within the Premises in the ordinary course of business, including for
retail, concession, advertising, dining, entertainment or other non-lodging
purposes; and (iii) assign, sublease or license this Lease or any portion of the
Premises, or otherwise enter into agreements with respect to the Premises, in
connection with any third-party branding or with retaining a third-party
operator of the Premises or any portion thereof; provided, however, that in each
case of clauses (i), (ii) and (iii) above, (1) Tenant is not being released from
its obligations hereunder, (2) the Guaranty remains in full force and effect
and, if requested by Landlord, Guarantor reaffirms its obligations under the
Guaranty in writing at the time of any such transaction, and (3) any such new
Subleases or amendments of existing Subleases (v) shall not impose any
liability, including any termination fee or penalty, on Landlord, any Lender or
any of their respective Affiliates unless Landlord has requested any such
Subleases to be extended beyond the end of the Term pursuant to Section 5.10 and
such Subtenants have agreed to such extension, (w) shall not include an option
to purchase, right of first refusal to purchase or similar preferential purchase
rights for the Subtenant, (x) shall not permit the Subtenant to record the
Sublease or a memorandum thereof, (y) shall be subject and subordinate in all
respects to the rights and remedies of Landlord under this Lease (and shall
contain a provision to such effect within any such agreement), and (z) shall
expressly provide that any such new Sublease or amendments of existing Subleases
shall automatically terminate as to its space at the Premises at the end of the
Term unless Landlord has requested any such Subleases to be extended beyond the
end of the Term pursuant to Section 5.10 and such Subtenants have agreed to such
extension. Notwithstanding anything to the contrary contained herein, upon the
execution of this Lease, all Subleases shall automatically become subleases,
which shall be subject to and subordinate to this Lease.
9.2    Request for Transfer. With respect to any Transfer requiring Landlord’s
and, if applicable, Designated Lender’s consent, Tenant shall make a written
request for consent from Landlord and, if applicable, Designated Lender not less
than fifteen (15) days’ prior to the proposed Transfer, which request shall be
delivered to Landlord and, if applicable, Designated Lender together with (i) a
true and complete copy of the proposed instrument(s) of the Transfer, and
(ii) such other information and documents with respect to such Transfer as
Landlord and, if applicable, Designated Lender may reasonably request. In the
event that Landlord or, if applicable, Designated Lender fails to respond in
writing within an additional fifteen (15) days after a second written request
for consent (which second request contains the following legend in all capital
letters at the top and is sent via overnight courier to the notice address of
Landlord and if provided by Landlord, Designated Lender: THIS IS A SECOND
REQUEST FOR CONSENT AND YOUR APPROVAL WILL BE DEEMED GIVEN IF YOU DO NOT RESPOND
BY [INSERT DATE THAT IS 15 DAYS LATER]), such request shall be deemed such
Person’s consent to such request. Tenant shall reimburse Landlord and Designated
Lender for their actual reasonable out-of-pocket costs and expenses (including
reasonable out-of-pocket legal expenses) incurred in connection with any such
Transfer requiring Landlord’s and, if applicable, Designated Lender’s consent
(whether or not such consent is granted).
ARTICLE 10    
SUBORDINATION AND LANDLORD FINANCING
10.1    Subordination of Lease. This Lease shall be subject and subordinate in
all respects to all Loan Documents now or hereafter in effect; provided,
however, that the subjection and subordination of this Lease and Tenant’s
leasehold interest hereunder to any Loan Documents shall be conditioned upon the
execution and delivery by Designated Lender, one Lender, or one agent of the
Lenders, under the Junior Mezzanine Loan Documents and Tenant of a
subordination, non-disturbance and attornment agreement (an “SNDA”)
substantially in the form attached hereto as Schedule E. At the request of
Tenant and with Tenant agreeing to reimburse Landlord, Designated Lender and one
Lender, or one agent of the Lenders, under the Junior Mezzanine Loan Documents
for their actual reasonable out-of-pocket costs and expenses (including its
reasonable out-of-pocket legal expenses) incurred in connection therewith
(whether or not such agreements are executed), Landlord, Designated Lender and
one Lender, or one agent of the Lenders, under the Junior Mezzanine Loan
Documents will provide to Subtenants of Tenant who are subleasing space on
commercially reasonable terms, a recognition, non-disturbance and attornment
agreement in commercially reasonable form and otherwise acceptable to Landlord,
Designated Lender, one Lender, or one agent of the Lenders, under the Junior
Mezzanine Loan Documents and Tenant, providing, among other things, that
Landlord and Lenders will not disturb such Subtenant’s use and possession of its
subleased premises upon the termination of this Lease other than due to the
occurrence of the Expiration Date or upon the earlier to occur of (a) the
foreclosure of the Mortgage or the recording of a deed in lieu thereof, (b) the
foreclosure of the collateral pledged under the Pledge Agreement or the
acceptance of an assignment in lieu thereof or (c) to the extent affecting such
Subtenant’s use and possession, any similar exercise of remedies by a Lender
under the Junior Mezzanine Loan Documents. Nothing in the foregoing however
shall prevent or limit the right of Landlord, or any successor landlord
(including any Lender), to enforce the terms of such Sublease upon any default
by the Subtenant thereunder.
10.2    Landlord Financing. Without the consent of Tenant, Landlord may from
time to time, directly or indirectly, create or otherwise cause to exist any
Mortgage upon the Premises or any portion thereof or interest therein or any
Pledge Agreement. If, in connection with obtaining any financing for the
Premises or any portion thereof or interest therein, a Lender or prospective
lender shall request reasonable cooperation from Tenant, Tenant shall provide
the same at no cost or expense to Tenant, it being understood and agreed that
Landlord shall be required to, within thirty (30) days of demand, reimburse
Tenant for the reasonable out-of-pocket costs and expenses so incurred by
Tenant, including, but not limited to, its reasonable out-of-pocket legal fees.
Such reimbursement obligation shall survive the expiration or earlier
termination of this Lease.
10.3    Attornment. If Landlord’s interest in the Premises or any portion
thereof or interest therein is sold, conveyed or terminated upon the exercise of
any remedy provided for in any Loan Documents (or in lieu of such exercise), or
otherwise by operation of law, at the request and option of the new owner,
Tenant shall attorn to and recognize the new owner as Tenant’s “landlord” under
this Lease or enter into a new lease substantially in the form of this Lease
with the new owner and, to the extent applicable, subject to the provisions set
forth in the SNDA.
10.4    Tenant Cooperation. Tenant agrees to cooperate with the reasonable
requests of Landlord and its Lender in connection with Landlord’s compliance of
its obligations under the Loan Documents, provided that such cooperation shall
not (a) obligate Tenant to expend any funds unless Landlord agrees to reimburse
Tenant for the same, (b) increase Tenant’s non-monetary obligations under this
Lease in any material respect, or (c) diminish Tenant’s rights under this Lease
in any material respect. Such reimbursement obligation shall survive the
expiration or earlier termination of this Lease.
ARTICLE 11    
INDEMNIFICATION OBLIGATIONS
11.1    Indemnification.
(a)    Tenant shall defend, protect, indemnify and save harmless Landlord, its
Affiliates and their respective partners, members, managers, officers,
stockholders, directors and employees (each a “Landlord Indemnified Party” and
collectively, “Landlord Indemnified Parties”) from and against, and shall
reimburse such Landlord Indemnified Parties for, any and all Losses by reason of
or in connection with any of the following, except to the extent caused by the
gross negligence or willful misconduct of Landlord or any of its agents,
servants, contractors or employees (collectively with Landlord, the “Landlord
Parties”): (i) the use, possession, occupation, operation, maintenance or
management of the Premises, or any part thereof, during the Term; (ii) any act
on the part of Tenant or any of its agents, servants, contractors, or employees
(collectively with Tenant, the “Tenant Parties”) during the Term; (iii) any
accident, injury, death or damage to any person or property occurring in, on or
about the Premises, or any part thereof, during the Term; (iv) any failure on
the part of Tenant to perform or comply in all material respects with any of the
agreements, obligations, covenants, conditions or limitations contained in this
Lease on its part to be performed or complied with, or any representations or
warranty made by Tenant hereunder is false in any material respect; (v) the
employment of Tenant Employees at all times prior to the expiration of the Term
(including, without limitation, by reason of or in connection with the sale of
the Premises to Landlord pursuant to the Purchase Agreement) or, if Landlord
makes the Operating Business Election, then through any later date of Tenant’s
transfer of such employees to Landlord (or its Affiliates), except as otherwise
provided in Section 4 of the Operating Business Schedule; (vi) any salary
continuation payments or employee severance or separation pay to Tenant
Employees related to the transfer of the Premises to Landlord on the
Commencement Date or the termination of Lease; and/or (vii) any withdrawal
liability under any Employee Benefit Plan, including, without limitation, any
Multiemployer Pension Plan, relating to or triggered by the transactions
contemplated by the Purchase Agreement or this Lease, including, to the extent
applicable, the Operating Business Schedule.
(b)    Landlord shall defend, protect, indemnify and save harmless Tenant, its
Affiliates and their respective partners, members, managers, officers,
stockholders, directors and employees (each a “Tenant Indemnified Party” and
collectively, “Tenant Indemnified Parties”) from and against, and shall
reimburse such parties for, any and all Losses by reason of or in connection
with any of the following, except to the extent caused by the gross negligence
or willful misconduct of any of the Tenant Parties: (i) any work, activity or
other things done or performed by or at the direction of Landlord in, on or
about the Premises; (ii) any act on the part of any of the Landlord Parties;
(iii) the sale, financing or development of the Development Parcel; (iv) any
failure on the part of Landlord to perform or comply in all material respects
with any of the agreements, obligations, covenants, conditions or limitations
contained in this Lease on its part to be performed or complied with, or any
representations or warranties made by Landlord hereunder is false in any
material respect; and/or (v) after the Expiration Date, Landlord’s (1) sale,
lease, closure, or redevelopment of the Premises; or (2) transfer, layoff,
hiring or termination of employees.
(c)    A party to be indemnified hereunder (each an “Indemnified Party”) shall
give prompt written notice to the indemnifying party (each an “Indemnifying
Party”) of the existence of any claim for which it seeks indemnification
hereunder (each a “Claim”), but delay in providing such notice shall not relieve
the Indemnifying Party of its indemnification obligations, except to the extent
such delay materially prejudiced the Indemnifying Party’s ability to defend such
Claim. Upon receipt of such notice, the Indemnifying Party shall, at its sole
cost and expense, resist and defend such Claim by counsel to be selected by the
Indemnifying Party but otherwise satisfactory to such Indemnified Party in its
reasonable discretion. The Indemnifying Party or its counsel shall keep the
Indemnified Party fully apprised at all times of the status of such defense. If
the Indemnifying Party shall fail to defend such Claim, such Indemnified Party
may retain its own attorneys to defend or assist in defending any such Claim,
and the Indemnifying Party shall pay the actual and reasonable fees and
disbursements of such attorneys. The Indemnifying Party shall not enter into any
settlement of a Claim which would impose a monetary liability on, or require an
admission of liability, fault or other responsibility by, any Indemnified Party
without the written consent of such Indemnified Party. Any insurance proceeds
actually received by an Indemnified Party shall be credited against the
indemnification otherwise to be provided herein. The terms and provisions of
this Article 11 shall not in any way be affected by the absence of insurance
covering such occurrence or claim or by the failure or refusal of any insurance
company to perform any obligation on its part. The provisions of this Article 11
shall survive the expiration or earlier termination of this Lease. Nothing
contained herein shall be construed to create a benefit for a third party except
for other Indemnified Parties.
ARTICLE 12    
DEFAULT; REMEDIES
12.1    Tenant’s Event of Default. Each of the following shall be deemed an
event of default and a breach of this Lease by Tenant (an “Event of Default”):
(a)    The failure of Tenant to pay (i) any portion of any installment of Base
Rent due from Tenant under this Lease for seven (7) days after written notice by
Landlord to Tenant describing such default or (ii) any portion of any
installment of Additional Rent due from Tenant to Landlord under this Lease for
thirty (30) days after written notice by Landlord to Tenant describing such
default;
(b)    Tenant makes or causes a Transfer in violation of Article 9 of this Lease
that, unless such Transfer results in a Change of Control of Tenant prohibited
by Article 9 (in which case no notice or cure period shall apply), continues for
ten (10) days after written notice from Landlord;
(c)    The failure of Tenant to comply with or observe any of the other
provisions, agreements, conditions, covenants or terms contained in this Lease
for thirty (30) days after written notice by Landlord to Tenant describing such
default with reasonable specificity, or if such default is a non-monetary
default and of such a nature that it cannot be completely remedied within said
thirty (30) day period, the failure of Tenant to commence the cure of such
default within such thirty (30) day period and thereafter diligently prosecutes
such cure to completion;
(d)    (i) Tenant or Guarantor shall commence any case, proceeding or other
action (A) under any existing or future Legal Requirement relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to Tenant or Guarantor, or seeking to
adjudicate Tenant or Guarantor bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, composition or other relief
with respect to Tenant or Guarantor or Tenant’s or Guarantor’s debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for Tenant or Guarantor or for all or any substantial part of their
respective property; or (ii) Tenant or Guarantor shall become insolvent or make
a general assignment for the benefit of their respective creditors or shall make
a transfer in fraud of creditors; or (iii) there shall be commenced against
Tenant or Guarantor any case, proceeding or other action of a nature referred to
in clause (i) above (including involuntary bankruptcy) or seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of Tenant’s or Guarantor’s property, which case, proceeding
or other action (A) results in the entry of an order for relief or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(iv) Tenant or Guarantor shall take any action consenting to or approving of any
of the acts set forth in clause (i) or (ii) above that it does not revoke or
withdraw within ninety (90) days thereof; or (v) Tenant or Guarantor shall admit
in writing its inability to generally pay its debts as they become due; and
(e)    Any representation or warranty made by Tenant herein or in any
certificate, or other instrument, agreement or document furnished to Landlord
shall have been materially false or misleading in any material respect as of the
date such representation or warranty was made and if susceptible to cure is not
cured within the time periods set forth in clause (b) of this Section 12.1.
12.2    Landlord Remedies. Upon the occurrence of an Event of Default, Landlord
may, at any time thereafter, without limiting Landlord in the exercise of any
right or remedy at law or in equity or under this Lease that Landlord may have
by reason of such Event of Default, at its option pursue any one or more of the
following non-exclusive remedies without any further notice or demand
whatsoever, in each case, to the extent permitted by applicable law:
(a)    Landlord may terminate the Lease, in which case Tenant shall immediately
surrender possession of the Premises to Landlord, and Landlord shall recover
from Tenant all damages actually incurred by Landlord by reason of such Event of
Default including, but not limited to: (i) the cost of recovering possession of
the Premises; (ii) expenses of reletting, including repairs, renovation and
alteration of the Premises (exclusive of the Contemplated Redevelopment);
(iii) reasonable attorneys’ fees; (iv) the unpaid Rent which had been earned at
the time of termination; (v) the amount by which the unpaid Rent for the balance
of the Term after the time of the termination exceeds the amount of rent for the
same period that Landlord actually receives (less all amounts incurred by
Landlord to relet the Premises and less all amounts listed in Section
12.2(a)(i)-(iv) that have not been paid by Tenant); and (vi) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom. Landlord shall
have no duty to mitigate any damages it may incur as a result of any default of
Tenant under this Lease except for any non-waivable duty to mitigate damages
that Landlord might have under NRS 118.175.
(b)    Landlord may terminate Tenant’s right to possession and reenter and take
possession of the Premises or any part thereof, without demand or notice, and
repossess the same and expel Tenant and any party claiming by, under or through
Tenant, and remove the effects of both using such force for such purposes as may
be necessary, without being liable for prosecution on account thereof or being
deemed guilty of any manner of trespass, and without prejudice to any remedies
for arrears of Rent or right to bring any proceeding for breach of covenants or
conditions. No such reentry or taking possession of the Premises by Landlord
shall be construed as an election by Landlord to terminate this Lease unless a
written notice of such intention is given to Tenant. After recovering possession
of the Premises, Landlord shall use commercially reasonable efforts to relet the
Premises, or any part thereof, for the account of Tenant for the balance of the
Term, it being acknowledged and agreed by Tenant that (i) Landlord intends to
undertake its Contemplated Redevelopment of the Premises promptly after the
scheduled end of the Term and it shall have no obligation whatsoever to seek to
relet the Premises for a period of time that extends beyond such date, (ii) the
commercial real estate market for a reletting of the Premises on a short-term
basis will make it extremely difficult for Landlord to relet the Premises, and
(iii) no assurance can be given that, under the circumstances, any reletting
will occur or the rent for such reletting will be equal to or greater than the
Rent payable by Tenant under this Lease. Landlord may make such repairs,
alterations or improvements as Landlord may consider reasonably appropriate to
accomplish such reletting (exclusive of the Contemplated Redevelopment), and
Tenant shall reimburse Landlord upon demand for all reasonable costs and
expenses (including, but not limited to, the costs of such repairs, alterations
or improvements, leasing commissions and attorneys’ fees) which Landlord may
incur in connection with such reletting (exclusive of the Contemplated
Redevelopment). Landlord may collect and receive the rents for such reletting
but Landlord shall in no way be responsible or liable for any failure to relet
the Premises, or any part thereof, or for any failure to collect any rent due
upon such reletting. Notwithstanding Landlord’s recovery of possession of the
Premises, Tenant shall continue to pay on the dates herein specified, the Rent
which would be payable hereunder if such repossession had not occurred, less a
credit for the net amounts, if any, actually received by Landlord through any
reletting of the Premises.
(c)    Landlord, in its discretion, may continue to enforce all of Landlord’s
rights and remedies under this Lease, including the right to recover Rent as it
becomes due under this Lease. Landlord shall have the right, but shall not be
obligated, to cure any Event of Default by Tenant, and any sums expended by
Landlord in order to cure an Event of Default shall be due and payable within
ten (10) days of written demand from Landlord.
(d)    Suit or suits for the recovery of the amounts and damages set forth
herein may be brought by Landlord, from time to time, at Landlord’s election;
and nothing herein shall be deemed to require Landlord to await the date that
this Lease or the Term hereof would have expired had there been no such Event of
Default by Tenant, or no such termination, as the case may be. Each right and
remedy provided for in this Lease shall be cumulative and shall be in addition
to every other right or remedy provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise, including, but not
limited to, suits for injunctive relief and specific performance. The exercise
or beginning of the exercise by Landlord of any one or more of the rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise shall not preclude the simultaneous or later
exercise by Landlord of any or all other rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise.
(e)     Suit or suits for the recovery of the amounts and damages set forth
herein may be brought by Landlord, from time to time, at Landlord’s election,
against Guarantor under the Guaranty and without first proceeding against Tenant
and nothing herein shall be deemed to require Landlord to await the date that
this Lease or the Term hereof would have expired had there been no such Event of
Default by Tenant, or no such termination, as the case may be, and upon any such
Event of Default, Landlord shall have the right to immediately proceed against
Guarantor.
12.3    No Waiver . No failure by Landlord to insist upon the strict performance
of any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon an Event of Default, or receipt or acceptance of
Rent with knowledge of or during the continuance of any such Event of Default,
shall constitute a waiver or relinquishment of any such Event of Default or of
such covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Lease to be performed or complied with by Tenant, and no
breach thereof, shall be waived, altered or modified except by a written
instrument executed by Landlord. No waiver of any breach shall affect or alter
this Lease, but each and every covenant, agreement, term and condition of this
Lease shall continue in full force and effect with respect to any other then
existing or subsequent breach thereof.
ARTICLE 13    
ESTOPPEL CERTIFICATE
Each party agrees that it shall, at any time and from time to time, but no more
than quarterly, upon not less than ten (10) days’ prior notice by the other
party, execute, acknowledge and deliver to the requesting party a statement in
writing certifying (a) that this Lease is unmodified and in full force and
effect (or if there have been any modifications, that this Lease is in full
force and effect as modified and stating the modifications), (b) the Rent
payable and the dates to which the Rent has been paid, (c) the amount of Rent
actually paid on the last date such Rent was paid, (d) that the address for
notices to be sent to such party is as set forth in this Lease, (e) whether to
such party’s actual knowledge, it or the other party is in default in keeping,
observing or performing any term, covenant, agreement, provision, condition or
limitation contained in this Lease and, if in default, specifying each default,
and (f) the Commencement Date and Expiration Date, and any other matters
reasonably requested by the requesting party, it being intended that any such
statement delivered pursuant to this Article 13 may be relied upon by the
requesting party, any purchaser and any Lender.
ARTICLE 14    
QUIET ENJOYMENT
So long as no Event of Default has occurred and is continuing, Tenant shall and
may at all times during the Term peaceably and quietly have, hold and enjoy the
Premises without hindrance of and from any Person claiming by, through or under
Landlord, subject, nevertheless, to the terms and provisions of this Lease.
ARTICLE 15    
SURRENDER
15.1    Cooperation. During the last month of the Term, Tenant shall reasonably
cooperate with Landlord to transition the Premises to Landlord at the end of the
Term, including providing reasonable assistance to Landlord as necessary for
Landlord to establish utilities for the Premises in its name.
15.2    Notice as to Delivery of Premises. No later than twelve (12) months
prior to the end of the Term, Landlord shall provide notice to Tenant (the
“Premises Delivery Notice”) as to whether Tenant is to deliver to Landlord the
Premises at the end of the Term as a closed business (the “Closed Business”) or
as an operating business (the “Operating Business”). If Landlord elects for the
Premises to be delivered as an Operating Business, each of Landlord and Tenant
shall be bound by the provisions set forth on the attached Schedule H (the
“Operating Business Schedule”) and Section 15.7. For the avoidance of doubt, if
Landlord elects for the Premises to be delivered as a Closed Business, then the
provisions of the Operating Business Schedule and Section 15.7 shall not apply.
15.3    Tenant’s Surrender of the Premises. Regardless of Landlord’s election in
Section 15.2, Tenant shall, on the last day of the Term, (a) quit and surrender
to Landlord the Premises in a similar level of condition and repair as on the
Commencement Date, excepting reasonable wear and tear, casualty and
condemnation, De-Branding Actions and any Work which is considered (i) the
maintenance, repair and replacement of all FF&E in the Premises, and/or (ii) a
capital expenditure, repair, improvement, equipment or replacement under GAAP;
and (b) deliver, to the extent in Tenant’s possession, all keys, security codes,
combinations and other information or equipment necessary to gain access to all
portions of the Premises to a Person at the Premises designated in writing by
Landlord.
15.4    Closed Business. If Landlord elects for the Premises to be delivered as
a Closed Business:(a)     Tenant shall wind down and cease all Tenant Operations
at the Premises in a manner as Tenant determines in its sole discretion
consistent with applicable Collective Bargaining Agreements, except to the
extent Landlord has elected to extend any Subject Contracts pursuant to the
provisions of Section 5.10 and the same are in fact extended on or before the
end of the Term and are assumed by Landlord pursuant to the provisions of
Section 15.4(f).
(b)     On the last day of the Term, Tenant shall (i) remove or cause to be
removed from the Premises all Gaming Equipment and other personal property
belonging to Tenant, in each case, to the extent not transferred to Landlord or
a Licensed Designee pursuant to the provisions of Section 15.4(c) or Section
15.4(d); and (ii) deliver the Premises free and clear of any and all Service
Contracts, Entertainment Contracts, Subleases and other encumbrances other than
Permitted Exceptions, except (y) for the Culinary CBA which was assumed by
Landlord as of the Commencement Date and (z) to the extent Landlord has elected
to extend any Subject Contracts pursuant to the provisions of Section 5.10 and
the same are in fact extended on or before the end of the Term and are assumed
by Landlord pursuant to the provisions of Section 15.4(f).
(c)    On the last day of the Term, subject to the receipt of all applicable
Gaming Licenses to sell and acquire the Owned Gaming Equipment, Tenant shall (i)
convey to the Licensed Designee all of Tenant’s right, title and interest in and
to the Owned Gaming Equipment by a bill of sale, in substantially the form of
the bill of sale delivered by Tenant in connection with the Purchase Agreement,
and (ii) deliver such Owned Gaming Equipment to the Licensed Designee at the
Premises.
(d)     On the last day of the Term, subject to the receipt of all licenses and
permits, and the making of all filing and notices, in each case, required under
applicable Legal Requirements, including, without limitation, liquor licenses
that Landlord or its Licensed Designee may be required to obtain under
applicable Legal Requirements, Tenant shall (i) convey to Landlord or its
Licensed Designee all of Tenant’s right, title and interest in and to the
Transferred Personal Property by a bill of sale, in substantially the form of
the bill of sale delivered by Tenant in connection with the Purchase Agreement,
and (ii) deliver such Transferred Personal Property to Landlord or its Licensed
Designee at the Premises; provided, that, to the extent any such licenses,
permits, filings and notices have not been received by Landlord or its Licensed
Designee, only the Transferred Personal Property for which such licenses,
permits, filings and/or notices have been obtained or made by Landlord or its
Licensed Designee, along with any Transferred Personal Property for which no
such items are required, will be conveyed on the last day of the Term.
(e)    On or prior to the last day of the Term, Tenant (i) shall either transfer
from the Premises, or terminate the employment or services of, all Tenant
Employees, and (ii) shall issue any notifications with respect to such
termination or transfer required under the provisions of any Collective
Bargaining Agreement, including under Article 35 of the Culinary CBA, and all
Legal Requirements, including the issuance of any WARN Act notifications. Tenant
shall (as between Tenant and Landlord) be responsible for paying to Tenant
Employees all compensation, separation or severance pay and employment benefits
to which such Tenant Employees are entitled in accordance with and pursuant to
applicable Legal Requirements and Collective Bargaining Agreements and the terms
of the applicable benefit plans, programs or arrangements. The provisions of
this Section 15.4(e) are for the benefit of Tenant and Landlord only, and no
employee of Tenant or any other Person shall have any rights hereunder. Nothing
herein express or implied shall confer upon any employee of Tenant or any other
Person (including any Tenant Employee), or any legal representatives or
beneficiaries thereof, any rights or remedies, including any right to employment
or continued employment. Following the termination or transfer of Tenant’s
Employees, Landlord shall have sole responsibility for and control over the
terms and conditions of employment for any Persons performing services for
Landlord.
(f)    To the extent Landlord has elected to extend any Subject Contracts
pursuant to the provisions of Section 5.10 and the applicable third parties are
willing to extend such contracts, then on the last day of the Term (i) (A)
Landlord and Tenant shall execute and deliver a mutually acceptable assignment
and assumption agreement whereby Tenant shall assign such contracts to Landlord,
and Landlord shall assume the obligations of Tenant arising thereunder from and
after the Expiration Date and (B) Tenant shall deliver notice letters jointly
approved by Landlord and Tenant to the applicable third parties informing such
party of the assignment of the applicable contract; and (ii) all income and
expenses pursuant to such contracts shall be prorated between Landlord and
Tenant as of the Expiration Date and such pro-rations shall be set forth on a
closing statement. Tenant shall receive a credit on the closing statement for
the amount of any prepaid rents or other amounts related to the period from and
after the Expiration Date and security deposits and other deposits previously
paid by Tenant pursuant to such contracts, provided that such credit shall be
reduced by any such rents, amounts or deposits paid to and collected by Tenant
pursuant to such contracts which relate to the period from and after the
Expiration Date. The net amount payable to Landlord or Tenant, as applicable,
pursuant to the closing statement shall be paid within three (3) Business Days
following the Expiration Date. Provided that Tenant has paid Base Rent in full
and all other monetary obligations pursuant to this Lease, any amounts received
by Landlord following the Expiration Date pursuant to such contracts related to
any period prior to the Expiration Date shall be promptly paid to Tenant.
Provided that Landlord has paid any and all monetary obligations to Tenant
pursuant to this Lease, any amounts received by Tenant following the Expiration
Date pursuant to such contracts related to any period after the Expiration Date
shall be promptly paid to Landlord. The payment obligations under this paragraph
shall survive the Expiration Date.
(g)     Landlord shall (i) pay, or cause to be paid, to the applicable
Governmental Entity all sales, use, transfer and other such taxes and fees
incurred or assessed in connection with the transfer of all assets it or the
Licensed Designee acquires pursuant to the provisions of this Section 15.4; and
(ii) prepare and file with the applicable Governmental Entity all tax returns,
reports, documents, declarations or filings with respect to such taxes and fees.
The provisions of this paragraph shall survive the Expiration Date.
(h)    Landlord and Tenant hereby agree that the assets transferred pursuant to
the provisions of this Section 15.4 are being transferred in their present “AS
IS, WHERE IS” CONDITION “WITH ALL FAULTS” and are subject in all respects to the
provisions of Section 5.1 and Section 5.2 of the Purchase Agreement (which
provisions are incorporated herein by this reference) as if such assets were
specifically referenced therein and as if Landlord constituted the Buyer
thereunder. The provisions of this paragraph shall survive the Expiration Date.
15.5    Failure to Consummate Operating Business Transaction. If Landlord elects
for the Premises to be delivered as an Operating Business and fails to
consummate the transaction contemplated by the Operating Business Schedule by
the end of the Term, then (i) Landlord will be deemed to have elected for the
Premises to be delivered as a Closed Business such that the provisions of
Section 15.4 shall apply and (ii) at Tenant’s option, the Term may be extended
for six (6) months to allow for Tenant’s orderly winding up of Tenant
Operations, upon written notice (a “Wind Down Notice”) to Landlord from Tenant
delivered prior to the expiration of the Term and, if Tenant elects to extend
following Landlord’s failure to consummate the transaction contemplated by the
Operating Business Schedule, Landlord shall pay Tenant, via wire transfer of
immediately available funds to an account designated by Tenant, a one-time
payment in the amount of Ten Million Dollars ($10,000,000.00), within fifteen
(15) Business Days of the Base Term Expiration Date, or the Extension Term
Expiration Date, as applicable.  In the event that Landlord fails to timely pay
Tenant any portion of such payment, Tenant may offset the amount of such fee
from its next payments of monthly Rent. If so extended, the Term shall be
extended to the date that is six (6) months after the Base Term Expiration Date
or the Extension Term Expiration Date, as applicable, and Tenant shall continue
to lease the Premises pursuant to the terms of this Lease, excluding the
provisions of Section 5.10, provided that Tenant’s winding up of Tenant
Operations shall be done consistent with applicable Collective Bargaining
Agreements. For the avoidance of doubt, no extension by Tenant pursuant to this
Section 15.5 shall constitute a holdover pursuant to Section 15.6.
15.6    Holdover. Landlord has advised Tenant that if possession of the Premises
is not surrendered to Landlord upon the expiration or sooner termination of the
Term, such holdover may likely expose Landlord to a risk of reduction or loss of
Landlord’s committed financing for the Contemplated Redevelopment and possibly
other damages (although Landlord acknowledges that there are circumstances in
which Landlord may delay or not undertake the Contemplated Redevelopment). As
such, Tenant has agreed that if it does not surrender the Premises to Landlord
upon the expiration or sooner termination of the Term, (a) Tenant shall pay to
Landlord a sum equal to 3.0 times the monthly Base Rent that was payable under
this Lease during the last month of the Term for thirty (30) days of such
holdover, (b) thereafter, if Tenant is still in possession of the Premises,
Tenant shall continue to pay Landlord a sum equal to 3.0 times the monthly Base
Rent that was payable under this Lease during the last month of the Term for
each additional thirty (30) days of such holdover, and (c) Landlord shall, in
addition to any and all rights and remedies that Landlord may have under this
Lease, at law or in equity, immediately upon such holdover, have the right to
commence eviction of Tenant from the Premises by providing written notice under
applicable provisions of Legal Requirements which may include NRS 40.250
(unlawful detainer for possession after expiration of term, provided that
Landlord acknowledges that it will provide no less than thirty (30) days’ notice
for such unlawful detainer under NRS 40.250), NRS 40.2512 (unlawful detainer for
possession after default in payment of rent) or Section 1 of Senate Bill 151,
80th Session of the Nevada Legislature (summary eviction for failure to pay
rent), and Tenant shall reimburse Landlord for all of Landlord’s actual,
reasonable and documented out-of-pocket costs and expenses incurred in
connection with any eviction or unlawful detainer proceeding. Nothing in this
Section 15.6 shall be construed as an authorization for Tenant to holdover after
the expiration of the Term. This provision shall survive the expiration or
earlier termination of this Lease.
15.7    Licensing Matters. If Landlord intends to make the Operating Business
Election, Landlord and all of its applicable Affiliates and representatives
(such parties, “Landlord Proposed Licensed Parties”) shall make, no later than
(i) fifteen (15) months prior to the Base Term Expiration Date or (ii) if
Landlord has exercised the Extension Option in accordance with Section 1.2, no
later than fifteen (15) months prior to the Extension Term Expiration Date, all
applications and filings with the applicable Governmental Entities as necessary
to obtain all Gaming Approvals and Liquor Approvals (each as defined in the
Operating Business Schedule). Landlord shall promptly provide to Tenant evidence
of the making of all such applications and filings with the applicable
Governmental Entities. Landlord shall, and shall cause the other Landlord
Proposed Licensed Parties to, act diligently and promptly to pursue such Gaming
Approvals and Liquor Approvals. Landlord shall use commercially reasonable
efforts to schedule and attend any hearings or meetings with the applicable
Governmental Entities to obtain the Gaming Approvals and Liquor Approvals as
promptly as possible. To the extent practicable, and subject to applicable Legal
Requirements, each party will consult with the other party with regard to the
exchange of information relating to Landlord Proposed Licensed Parties or
Tenant, as the case may be, which appear in any filing made with, or written
materials submitted to, the Governmental Entities in connection with the
transactions contemplated by the Operating Business Schedule. Without limiting
the foregoing, Landlord and Tenant will promptly notify the other party of the
receipt of comments or requests or other communications from any Governmental
Entity relating to the Gaming Approvals or Liquor Approvals, and shall supply
the other party with copies of all correspondence between the notifying parties
or any of its representatives and the applicable Governmental Entities with
respect to the Gaming Approvals or Liquor Approvals (with any competitively
sensitive information or personal information of individual applicants being
provided on a redacted basis only). Notwithstanding anything in this Section to
the contrary, in no event will Landlord or Tenant be entitled to review
(a) confidential information regarding any individual who is an employee,
officer, director, member, manager or investor of Landlord Proposed Licensed
Parties or Tenant, as applicable, or (b) the other party’s confidential business
records, plans, uses or strategies or marketing strategies for the Premises.
Landlord and Tenant shall promptly notify each other upon receiving any
communication from a Governmental Entity regarding hearings before Governmental
Entities related to the Gaming Approvals or Liquor Approvals or which causes
such party to reasonably believe that there is a reasonable likelihood that such
Gaming Approvals or Liquor Approvals will not be obtained or that the receipt of
any such Gaming Approvals or Liquor Approvals will be materially delayed (a
“Likely Disapproval/Delay”). In the event that a Likely Disapproval/Delay arises
six (6) months prior to the Expiration Date, Landlord shall have the right to
elect to retain a Licensed Third Party Designee and cause such Licensed Third
Party Designee to apply for and obtain such Gaming Approvals and/or Liquor
Approvals that are the subject of the Likely Disapproval/Delay no later than
thirty (30) days prior to the Expiration Date, in which event such Licensed
Third Party Designee shall become a Landlord Proposed Licensed Party subject to
the above provisions of this Section 15.7.
ARTICLE 16    
ACCESS
16.1    Landlord’s Access. Subject to compliance with the Gaming Laws, Landlord
shall at all times during the Term have the right and privilege to enter the
Premises upon prior notice to Tenant during business hours and in compliance
with reasonable security requirements of Tenant (except in the case of an
emergency to life or property) for the purpose of (a) inspecting the same, (b)
showing the same to prospective purchasers, new tenants or lenders thereof or
(c) permitting Landlord, its architects, contractors, expediters, consultants
and other designees to plan and/or prepare for the Contemplated Redevelopment so
long as such planning and preparing does not interfere with Tenant Operations in
any material respect; provided (i) Tenant may accompany such Persons and all
such inspections and shall provide personnel to accompany Landlord and such
Persons if Tenant requires to accompany them, (ii) showings shall be performed
in such a manner so as not to disturb or interfere with Tenant Operations in any
material respect, and (iii) Landlord shall be liable for all actual
out-of-pocket damages or injuries caused by the conduct or action of Landlord or
any of its agents, servants, contractors, subcontractors or employees. Landlord
shall also have the right and privilege at all times during the Term to post
reasonable notices of non-responsibility for work performed by or on behalf of
Tenant.
16.2    Access for Repairs and Alterations. Landlord shall at all times during
the Term have the right to enter the Premises or any part thereof for the
purpose of making such repairs as Landlord otherwise deems necessary or
advisable following the failure of Tenant to make any such repairs which Tenant
is required to make pursuant to the terms hereof beyond any applicable notice
and cure period, but such right of access shall not be construed as obligating
Landlord to make any repairs to the Premises or as obligating Landlord to make
any inspection or examination of the Buildings and provided (a) Tenant may
accompany such Persons and all such inspections (and, if Tenant desires to
accompany such Persons, Tenant shall make available personnel to accompany such
Persons), (b) such access and repairs shall be performed in such a manner so as
not to unreasonably disturb or unreasonably interfere with Tenant Operations,
(c) Landlord shall be liable for all actual out-of-pocket damages or injuries
caused by the conduct or actions of Landlord or any of its agents, servants,
contractors, subcontractors or employees during such inspections, and
(d) Landlord shall exercise such rights in compliance with reasonable security
requirements of Tenant and in compliance with any applicable Gaming Laws.
ARTICLE 17    
ENVIRONMENTAL MATTERS
17.1    Use of Hazardous Materials. Tenant will not use, generate, treat, hold,
possess, refine, handle, abate, remove, control, manage, manufacture, produce,
store, release, discharge or dispose of in, on, under, from or about the
Premises or transfer or transport to or from the Premises any Hazardous Material
and will not allow or instruct any other Person to do so (except for
non-material quantities of substances which are customarily used in the ordinary
operation of a hotel casino resort and are used and disposed of in compliance
with Environmental Laws and for which Tenant has obtained any necessary permits,
collectively, “Immaterial Use”).
17.2    Compliance with Environmental Laws. Tenant shall keep and maintain the
Premises in compliance with, and shall not cause, permit or suffer the Premises
to be in violation of, any Environmental Law.
17.3    Environmental Liens. Tenant shall cause the Premises to be kept free and
clear of all Liens imposed pursuant to any applicable Environmental Law, whether
due to any act or omission of Tenant or any other Person.
17.4    Notice to Landlord. Tenant shall give prompt written notice to Landlord
(which notice shall provide reasonable detail of all related facts, events or
circumstances) of:
(a)    any use, generation, manufacture, production, storage, release, discharge
or disposal of any Hazardous Material by Tenant (and, upon obtaining actual
knowledge thereof, its Subtenants, agents, servants, contractors, subcontractors
or employees) in, on, under, from or about the Premises or the migration thereof
to or from other property, in each case, during the Term (other than Immaterial
Use);
(b)    the commencement, institution or threat of any proceeding, inquiry or
action by or written notice from any Governmental Entity with respect to the
use, generation, manufacture, production, storage, release, discharge, disposal
or presence of any Hazardous Material by Tenant in, on, under, from or about the
Premises or the migration thereof from or to other property, in each case,
during the Term;
(c)    all claims made or threatened by any third party against Tenant or the
Premises relating to any damage, contribution, cost recovery, compensation, loss
or injury resulting from the use, generation, manufacture, production, storage,
release, discharge, disposal or presence of any Hazardous Material in, on,
under, from or about the Premises caused by Tenant, in each case, during the
Term; and
(d)    any release, occurrence or condition on the Premises caused by Tenant or,
upon obtaining actual knowledge thereof, any other Person (other than Landlord,
agents, servants, contractors, subcontractors or employees), in each case,
during the Term, that could cause the Premises or any part thereof to be subject
to any restrictions on the ownership, occupancy, transferability or use under
any Environmental Law or require, any cleanup, investigation or other remedial
action pursuant to any Environmental Law.
If Landlord receives written notice from any Governmental Entity of any facts,
events or circumstances relating to matters described in Section 17.4, including
all claims under Environmental Laws commenced or threatened against Landlord
with respect to the Premises during the Term, Landlord shall promptly deliver
such notice to Tenant.
17.5    Legal Proceedings. Landlord shall have the right, but not the
obligation, to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated with respect to the use, generation,
manufacture, production, storage, release, discharge, disposal or presence of
Hazardous Materials in, on, under, from or about the Premises in connection with
any Environmental Law. In the event that Tenant refuses or fails to defend any
such legal proceedings or actions concerning matters for which Tenant has
primary responsibility under this Article 17, Landlord shall have the right, but
not the obligation, to defend proceedings or actions using counsel chosen by
Landlord, as applicable, and Tenant shall reimburse Landlord for its actual,
customary and reasonable attorneys’ fees incurred in connection with such
defense.
17.6    Consent to Remedial Action. Without Landlord’s prior written consent,
which consent shall not be unreasonably withheld or delayed, Tenant shall not
take any Remedial Work in response to the release or presence of any Hazardous
Material in, on, under, from or about the Premises, nor enter into any
settlement, consent or compromise which might, in Landlord’s judgment, impair
the value of, respectively, Landlord’s interest in the Premises; provided,
however, that such prior consent shall not be necessary to the extent the
release or presence of Hazardous Material in, on, under, from or about the
Premises either poses an immediate threat to the health, safety or welfare of
any individual or is of such a nature that an immediate Remedial Work response
is necessary and it is not reasonably practical or possible to obtain such
consent before taking such action. In such event Tenant shall notify Landlord as
soon as practicable of any action so taken. Such consent shall not be withheld,
where such consent is required hereunder or if a particular remedial action is
ordered by a court or any Governmental Entity of competent jurisdiction.
17.7    Remedial Work. In the event that any investigation, site monitoring,
containment, cleanup, removal, restoration or other remedial work of any kind or
nature (the “Remedial Work”) is required by any Legal Requirement, or by any
Governmental Entity as a result of the actions of Tenant or any other Person
(other than Landlord, agents, servants, contractors, subcontractors or
employees) occurring during the Term, Tenant shall within thirty (30) days after
written demand for performance thereof by Landlord (or such shorter period of
time as may be required under any Legal Requirement or material agreement),
commence to perform, or cause to be commenced, and thereafter diligently
prosecute to completion within such period of time as may be required under any
Legal Requirement or agreement with Tenant related thereto, all such Remedial
Work at Tenant’s sole expense in accordance with the requirements of any
applicable Legal Requirement or Governmental Entity, including any Environmental
Law. All such Remedial Work shall be performed by one or more contractors,
approved in advance in writing by Landlord, which approval shall not be
unreasonably withheld or delayed, and under the supervision of a consulting
engineer approved in advance in writing by Landlord, which approval shall not be
unreasonably withheld or delayed. All costs and expenses of such Remedial Work
shall be paid by Tenant, including, without limitation, the charges of such
contractor(s) and/or the consulting engineer, and Landlord’s actual, customary
and reasonable attorneys’ fees and costs incurred in connection with monitoring
or review of such Remedial Work. In the event Tenant shall fail to timely
commence, or cause to be commenced, or fail to complete such Remedial Work
within the time required above, Landlord may, but shall not be required to,
cause such Remedial Work to be performed and all reasonable costs and expenses
thereof incurred in connection therewith shall be paid by Tenant to Landlord
promptly upon demand, together with interest at the Default Rate from the date
the same was expended and until paid. For the avoidance of doubt, Tenant shall
not be required to perform any Remedial Work with respect to the UST (as defined
in the Purchase Agreement) or any other matter that resulted from actions of any
Person occurring prior to the Commencement Date.
17.8    Landlord’s Right to Inspect. In the event that Landlord reasonably
believes that there may be a violation or threatened violation by Tenant of any
Environmental Law or of any covenant under this Article 17, Landlord is
authorized, but not obligated, by itself, its agents, employees or workmen to
enter at any reasonable time following notice to Tenant during business hours
and in compliance with reasonable security requirements of Tenant upon any part
of the Premises for the purposes of inspecting the same for the presence of
Hazardous Materials and Tenant’s compliance with this Article 17, and such
inspections may include, without limitation, soil or groundwater borings;
provided (a) Tenant may accompany such Persons and all such inspections, (b) all
inspections and related work shall be performed in such a manner so as not to
unreasonably disturb or unreasonably interfere with Tenant Operations, and
(c) Tenant shall have no obligation to repair or restore the Premises with
respect to any damage resulting from such inspections.  If such inspection
reveals any violation by Tenant of any Environmental Law or of any covenant
under this Article 17, Tenant agrees to pay to Landlord, within ten (10) days
after Landlord’s written demand, all actual, customary and reasonable
out-of-pocket expenses, costs or other amounts incurred by Landlord in
performing any inspection for the purposes set forth in this Section 17.8.
17.9    Landlord’s Costs. Except as otherwise provided in this Article 17, all
costs and expenses reasonably incurred by Landlord under this Article 17 shall
be due and payable by Tenant within ten (10) days after written demand and shall
bear interest at the Default Rate from the date that is ten (10) days after
receipt of written demand of such payment by Tenant until repaid.
ARTICLE 18    
OPERATIONS
18.1    Independent Contractors. Landlord and Tenant shall be independent
contractors and nothing in this Lease shall be construed as creating a
partnership, joint venture, employment, agency, license or franchise
relationship. Neither Landlord nor Tenant shall have any authority to create any
obligation binding upon the other party.
18.2    Tenant Employees.During the Term, all employees and independent
contractors providing services at the Premises and the use and operation thereof
shall (as between Tenant and Landlord) be deemed to be employees or independent
contractors of Tenant and not of Landlord (such employees or independent
contractors, collectively, “Tenant Employees”). During the Term, (i) Tenant
shall comply with the terms and conditions of the Collective Bargaining
Agreements; provided, however, that Landlord is the entity with the ultimate
obligation to make pension contributions required under the Collective
Bargaining Agreements and Tenant will make such contributions on Landlord’s
behalf, (ii) Tenant shall have sole responsibility for and control over the
terms and conditions of employment for Tenant’s Employees and/or any other
Persons performing services for Tenant; and (iii) Tenant shall have the right to
offer to Tenant Employees a transfer to any of the properties of Tenant’s
Affiliates. After the Term, Landlord shall assume or cause its manager to assume
the Collective Bargaining Agreements.
(a)    During the Term, Tenant shall comply, in all material respects, with all
applicable laws relating to employment matters, including, but not limited, to
laws relating to discrimination in employment, except that if Landlord makes the
Operating Business Election, then in connection with any action or inaction by
Landlord which occurs after the Term, Landlord assumes all responsibility and
liability for compliance and non-compliance with the WARN Act. Tenant shall be
responsible for the following liabilities to or respecting Tenant Employees
having accrued and vested prior to the expiration of the Term: all employees’
wages, accrued vacation days, accrued sick days, bonuses, pension benefits, any
COBRA rights, together with F.I.C.A. unemployment and other taxes and benefits
due from any employer of such Tenant Employees. Tenant shall be responsible for
any and all payments and benefits due to or on behalf of Tenant Employees
(including but not limited to wages, accrued vacation days, accrued sick days,
bonuses, pension benefits, severance payments, COBRA rights and any F.I.C.A.
unemployment and other taxes and benefits due from any employer of such Tenant
Employees) for Tenant Employees arising during the Term, and for all Tenant
Employees not offered continued employment by Tenant as of the Commencement Date
on the terms required by the Collective Bargaining Agreements or other
applicable law; provided, however, that it is understood that, as of the
Commencement Date, Tenant will make the contributions to the various pension
funds listed in Schedule 6.10.3 of the Purchase Agreement on behalf of Landlord.
(b)    Tenant shall not effectuate a “plant closing” or “mass layoff,” as those
terms are defined in the WARN Act, affecting in whole or in part any Tenant
Employee, without complying with the notification requirements and other
provisions of the WARN Act.
(c)    During the Term, except as required by applicable Legal Requirements,
Tenant shall not be party to or become bound to any collective bargaining
agreement or similar labor agreement covering any of the Tenant Employees except
for such agreements set forth on Schedule 6.10.3 of the Purchase Agreement.
(d)    During the Term, except as required by applicable Legal Requirements,
Tenant shall not make contributions (and shall not have any obligations to make
contributions) to any Multiemployer Plans, except as set forth on Schedule
6.10.3 of the Purchase Agreement.
(e)    During the Term, (i) Tenant and its ERISA Affiliates shall maintain,
operate and administer each Employee Benefit Plan in compliance in all material
respects with, as applicable, the provisions of ERISA, the Code, all
regulations, rulings, and announcements promulgated or issued thereunder, and
all other applicable laws; (ii) Tenant shall timely file all material reports
required by any Governmental Entity with respect to the Employee Benefit Plans,
and (iii) Tenant and its ERISA Affiliates shall operate and administer each
group health plan in compliance in all material respects with the continuation
coverage notice requirements of Title I, Subtitle B, Part 6 of ERISA and Code
section 4980B and the regulations thereunder. For purposes of this Lease, the
term “group health plan” will have the meaning set forth in Code section
5000(b)(1).
(f)    Neither Tenant nor its ERISA Affiliates shall engage in any transaction
that would subject them to either a civil penalty assessed pursuant to ERISA
section 502(i) or tax imposed by Code section 4975.
18.3    Operating Permits. Tenant possesses all licenses (including Gaming
Licenses except for those relating to the sale of the Owned Gaming Equipment as
contemplated pursuant to Section 15.3), permits, franchises, authorizations,
certificates, approvals and consents, including, without limitation, all
environmental, liquor, gaming, health and safety licenses, of all Governmental
Entities which are material to the conduct of its business and the use,
occupation and operation of the Premises (collectively, “Operating Permits”).
Each such Operating Permit is and will be in full force and effect (unless, in
the case of any Operating Permit, such Operating Permit is no longer necessary
or advisable for the conduct of Tenant Operations). Tenant is in compliance in
all material respects with all such Operating Permits, and no event has occurred
which would be reasonably likely to lead to the revocation or termination of any
such Operating Permit or the imposition of any restriction thereon. Sixty (60)
days prior to the Expiration Date or earlier termination of this Lease, Landlord
and Tenant shall execute the Assignment Agreement in the form attached hereto as
Schedule G (the “Assignment Agreement”). As set forth in the Assignment
Agreement, Landlord and Tenant shall, as applicable, within five (5) days of the
execution date of the Assignment Agreement execute and file all necessary
applications with the Federal Communications Commission (“FCC”) to seek the
consent of the FCC for the assignment of the Communications Licenses (as defined
in the Assignment Agreement) from Tenant to Landlord.
18.4    Trademark License. Landlord shall procure for the benefit of, and hereby
grants to, Tenant the non-exclusive right and license to use and otherwise
exploit the Property Marks in connection with the operation, promotion and
marketing of the Premises throughout the Term. As between Landlord and Tenant,
with respect to such right and license, Tenant shall, during the Term, have the
sole and exclusive right to determine its use of the Property Marks, including
the form of presentation of the Property Marks in the operation of the Premises,
all uses of the Property Marks in marketing, sales, advertising and promotional
materials of the Premises, any goods or services relating to the Premises and
any signage for the Premises. Upon the expiration of the Term, the foregoing
grant shall automatically terminate and, if required by Landlord, Tenant shall
execute such documentation as Landlord may reasonably request to evidence the
termination of such grant.Guest Data.
(a)    Within thirty (30) days of the end of each calendar quarter during the
Term (and if the Expiration Date does not coincide with the end of a calendar
quarter, then within thirty (30) days of the Expiration Date), Tenant shall
provide Landlord with the Guest Data obtained by Tenant during such calendar
quarter (or portion thereof preceding the Expiration Date if the Expiration Date
does not coincide with the end of a calendar quarter), in the format attached in
Exhibit F to the Purchase Agreement; provided, however, that Landlord shall have
the right to request additional data as to Persons to the extent such data
relates solely to such Person’s activity at the Premises, which Tenant shall
reasonably consider (but any provision or withholding of any such requested
information shall be in Tenant’s sole discretion). Landlord, for itself and on
behalf of its Affiliates: (i) acknowledges and agrees that Tenant and its
Affiliates shall be co-owners of the Guest Data; and (ii) disclaims any right,
title or interest in or to any other guest data or information in the possession
or control of Tenant or any of its Affiliates.
(b)    Following the Commencement Date, Landlord shall not and shall cause its
Affiliates not to use (directly or indirectly, in any manner or for any reason)
the Guest Data until the Expiration Date. Each of Landlord and Tenant shall not
and shall cause its respective Affiliates not to use the Guest Data (i) in
contravention of the terms of the customer agreement, consent, privacy policies
or other policies of Tenant or any of its Affiliates applicable to such Guest
Data (each a “Tenant Privacy Policy”) but only to the extent that such Tenant
Privacy Policies (A) are consistent with the privacy policies applicable to data
collected at facilities owned or operated by Tenant or any of its Affiliates
that are located in Nevada, and (B) with respect to modifications, updates or
introduction of Tenant Privacy Policies after the Commencement Date but prior to
the Expiration Date, do not disproportionately adversely impact Tenant
Operations, (ii) in any activity that would be reasonably expected to constitute
spamming, or (iii) to offer, solicit or promote any illegal, obscene,
inappropriate, adult oriented, or pornographic material or activity or to engage
in any activity in violation of any applicable laws or the terms of the Tenant
Privacy Policy. Notwithstanding the foregoing, Landlord and Buyer shall no
longer be required to comply with Tenant’s Privacy Policies following the
Expiration Date and thereafter following the date that Landlord or Buyer has
notified Persons to whom Guest Data relates of Buyer’s or Landlord’s customer
agreements, consents, privacy policies or other policies applicable to Guest
Data (each a “Landlord’s Privacy Policy”) so long as (y) Landlord’s Privacy
Policies are no less protective of such Guest Data than Tenant Privacy Policies
and (z) Landlord’s Privacy Policies comply with all Legal Requirements.
Following the Expiration Date, there shall be no restrictions on the ability of
Buyer, its Affiliates (including Landlord) or any successor-in-interest to Buyer
(including any Lender or any Lender’s designees), to sell or transfer the Guest
Data to any other Person or to use the Guest Data in any manner that is not in
violation of (1) Tenant Privacy Policies or Landlord’s Privacy Policies, as
applicable, in accordance with the immediately preceding sentence, (2) Legal
Requirements or (3) any applicable data sharing opt ours communicated by any
relevant customer as documented in the Guest Data records or information
provided by Tenant to Landlord or Buyer at any time prior to the Expiration
Date. Landlord (on behalf of itself and its Affiliates) and Tenant agree that,
in the event of a conflict among, or it is unclear which of, the terms of any
such Tenant Privacy Policy are applicable, the terms most favorable to and
protective of the Persons to whom such Guest Data relates shall apply for
purposes of this Section. Notwithstanding the foregoing sentences of this
Section, Landlord (on behalf of itself and its Affiliates) and Tenant agree to
obtain consent from the Person(s) to whom the applicable Guest Data relates
before materially changing the terms of any customer agreement, consent, privacy
policy or other policy applicable to such Guest Data; provided, however, if the
change provides materially more protection to the Guest Data, then the
applicable party may instead provide sufficiently prominent and robust written
notice to such Person at least thirty (30) days prior to making such change and
a reasonable period of time for such Person to opt out of such change.
Notwithstanding anything contained in this Lease, the Purchase Agreement or any
Ancillary Agreement to the contrary, the use of the Guest Data by Landlord and
Tenant and their respective Affiliates shall, in all events, be subject to the
Use Restrictions. Landlord and Tenant agree to, and to cause their respective
Affiliates to, maintain commercially reasonable measures to protect the physical
safety and data integrity of the Guest Data.
(c)    On the last day of the Term, Tenant shall provide Landlord with a list of
patrons that are not able to participate in gaming at any of the properties of
Tenant and its Affiliates either because they have “self-excluded” from
participating in gaming at such properties pursuant to the responsible gaming
program of Tenant and its Affiliates or are “state excluded” from doing so.
ARTICLE 19    
MISCELLANEOUS PROVISIONS
19.1    Signs. With the prior written consent of Landlord, which shall not be
unreasonably conditioned, withheld or delayed, Tenant may place one or more
signs, including third party signage, on the exterior of the Premises to
indicate the nature of the business of Tenant or any subtenant or occupant. Any
sign shall be lawful under Legal Requirements. Notwithstanding the foregoing,
Landlord hereby approves the signage placed on the Premises as of the
Commencement Date. No Landlord consent shall be required for interior signage at
the Premises.
19.2    Headings. The headings herein are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
or intent of this Lease nor in any way affect this Lease.
19.3    Entire Agreement. This Lease, including all schedules attached hereto
which are hereby incorporated herein by this reference, contains the entire
agreement and specification of rights and obligations between the parties and
may not be extended, renewed, restated, terminated or otherwise modified in any
material manner except by an instrument in writing executed by the party against
whom enforcement of any such modification is sought. All prior understandings
and agreements between the parties and all prior working drafts of this Lease
are merged in this Lease, which alone expresses the agreement of the parties.
The parties agree that no inferences shall be drawn from matters deleted from
any working drafts of this Lease. The provisions of this Article 19 shall
survive the expiration or earlier termination of this Lease.
19.4    Successors and Assigns. The agreements, terms, covenants and conditions
herein shall bind and inure to the benefit of Landlord and Tenant and their
respective heirs, personal representatives and, except as is otherwise provided
herein, their permitted successors and permitted assigns.
19.5    Notices. All notices or other communications required, desired or
permitted hereunder shall be in writing, addressed to the applicable party as
set forth below and shall be (a) personally delivered, (b) sent by nationally
recognized overnight courier with proof of receipt of delivery, (c) delivered or
sent by facsimile and shall be deemed received upon the earlier of if personally
delivered, the date of delivery to the address of the Person to receive such
notice, if sent by overnight courier, the date the overnight courier delivery is
made, or if given by facsimile, when sent as confirmed by confirmation of
facsimile.
If to Landlord:
Milbank LLP
55 Hudson Yards
New York, NY 10001
Attn: Kevin J. O’Shea
Facsimile No (212) 822-5254


Milbank LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
Attn: Deborah Conrad
Facsimile No.: (213) 629-5063


With a copy to:
Imperial Companies
888 Seventh Avenue
27th Floor
New York, NY 10019
Attn: Tom Ellis
Facsimile No.: (212) 894-7907


If to Tenant:
Rio Properties, LLC
Attention: Eric Hession
One Caesars Palace Drive
Las Vegas, Nevada 89109
Facsimile No. (702) 407-6420


With a copy to:
Rio Properties, LLC
Attention: General Counsel
One Caesars Palace Drive
Las Vegas, Nevada 89109
Facsimile No. (702) 407-6418



Notice of change of address shall be given by written notice in the manner
detailed in this Section 19.5. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.
19.6    Severability. If any provision of this Lease shall be invalid or
unenforceable, the remainder of the provisions of this Lease shall not be
affected thereby and each and every provision of this Lease shall be enforceable
to the fullest extent permitted by applicable law.
19.7    No Brokers. Landlord and Tenant each represent and warrant to the other
party that such party has not dealt with any real estate broker in connection
with this Lease and Landlord and Tenant agree to indemnify the other party and
save the other party harmless from any and all claims for brokerage commissions
by any other Person claiming through such party to have brought about this Lease
transaction. The provisions of this Section 19.7 shall survive the expiration or
earlier termination of this Lease.
19.8    Rules of Construction. The parties took equal part in drafting this
Lease and no rule of construction that would cause any of the terms hereof to be
construed against the drafter shall be applicable to the interpretation of this
Lease.
19.9    Time is of the Essence. Time is strictly of the essence with respect to
each and every term and provision of this Lease.
19.10    Force Majeure. The time within which either party hereto shall be
required to perform any act under this Lease, other than the payment of money,
shall be extended by a period of time equal to the number of days during which
performance of such act is delayed by strikes, lockouts, acts of God,
governmental restrictions, failure or inability to secure materials or labor by
reason of priority or similar regulation or order of any Governmental Entity,
enemy action, civil disturbance or any other cause beyond the reasonable control
of either party hereto (“Force Majeure”). Insolvency or financial condition
shall not be a Force Majeure event.
19.11    Governing Law/Consent to Jurisdiction/Venue. Irrespective of the place
of execution and/or delivery of this Lease or the location of the Premises, this
Lease shall be governed by and shall be construed in accordance with, the Legal
Requirements of the State of Nevada applicable to agreements entered into and to
be performed entirely within Nevada without regards to conflicts of law
principles. Landlord and Tenant hereby consent and submit to the exclusive
jurisdiction of the state and Federal courts located in Clark County, Nevada
with respect to any claim or litigation arising hereunder or any alleged breach
of the covenants or provisions contained herein, and acknowledge that proper
venue in any matter so claimed or litigated shall be in the state and Federal
courts located in Clark County, Nevada.
19.12    Waiver of Jury Trial. EACH OF LANDLORD AND TENANT SHALL AND THEY HEREBY
DO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THEM AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE OR TENANT’S USE OR OCCUPANCY OF THE PREMISES.
19.13    No Recording. The parties hereto hereby agree, confirm and acknowledge
that neither this Lease, nor a memorandum of this Lease, may be recorded (or
will be recorded) in the property or other records.
19.14    Tenant Remedies. In the event that Tenant claims or asserts that
Landlord has violated or failed to perform a covenant of Landlord not to
unreasonably withhold, delay or condition Landlord’s consent or approval of any
matter under this Lease, or in any case where Landlord’s reasonableness in
exercising its judgment is in issue, Tenant shall not be entitled to any
monetary damages for a breach of any such covenant or unreasonable exercise of
judgment, and Tenant hereby specifically waives the right to any monetary
damages in connection with any such breach or unreasonable exercise of judgment.
Without limitation of the foregoing, except as set forth in Article 7,
Article 8, Section 19.19 and Section 19.22, Tenant agrees that no breach or
default by Landlord hereunder (other than a constructive eviction of Tenant that
is caused by Landlord or its agents) shall excuse Tenant from performing, or
constitute a defense to Tenant’s performance of, any duty, liability or
obligation of Tenant under this Lease and in no event shall any breach or
default by Landlord hereunder (other than such a constructive eviction of
Tenant) entitle Tenant to terminate this Lease, or abate Rent, in whole or in
part.
19.15    Third Persons. Nothing in this Lease, expressed or implied, is intended
to confer upon any person other than the parties hereto or any Persons to be
indemnified hereunder any rights or remedies under or by reason of this Lease.
19.16    Waiver. The failure of either party to require the performance of any
obligation herein, or the waiver by either party of any breach hereof, shall not
prevent a subsequent enforcement of such obligation or constitute a waiver of
any subsequent breach.
19.17    Counterparts and Admissibility of Electronic Copies. This Lease and any
amendment or addendum thereto may be executed in counterparts each of which when
executed by the requisite parties shall be deemed to be a complete original
document. An electronic (including pdf) or facsimile copy thereof shall be
deemed, and shall have the same legal force and effect as, an original document.
19.18    Attorneys’ Fees. In the event either Landlord or Tenant brings an
action against the other to enforce this Lease, or to defend an action brought
by the other party, the prevailing party in such action shall be reimbursed by
the other party for such costs as may be incurred in such action and any appeal
from judgment, including reasonable attorney’s fees, court costs and expert
witness fees.
19.19    Anti-Corruption Representations. Each party represents and warrants to
the other that in carrying out its responsibilities under this Lease, it shall
not (a) pay, offer or promise to pay, or authorize the payment, directly or
indirectly, of anything of value to any person employed by or acting for or on
behalf of any governmental official or employee or any political party or
candidate for political office, for the purpose of inducing or rewarding any
favorable action in any matter; or (b) engage a third party to make such
payments. Each party will maintain records concerning any payments made to a
third-party under this Lease, and if the other party in good faith believes that
a breach of any of the anti-corruption representations and warranties set forth
above has occurred, the breaching party will make those records available for
the other party’s inspection at the other party’s written request at reasonable
times. In the event of a breach of any of the anti-corruption representations
and warranties set forth above by a party, this Lease may be terminated by the
other party upon written notice to the breaching party.
19.20    Anti-Terrorism Law. Each party represents and warrants to the other
party that: (a) it is not acting, directly or indirectly, for or on behalf of
any person, group or nation, named by any Executive Order or the United States
Treasury Department as a “terrorist”, “Specially Designated National and Blocked
Person”, or other banned or blocked person, group, or nation (collectively,
“Banned Persons”) pursuant to any anti-terrorism law; (b) it is not engaged in
this Lease transaction, or instigating or facilitating this Lease, directly or
indirectly on behalf of any Banned Person; (c) it currently does not appear, and
throughout the Term, neither it, nor any officer, director, shareholder,
manager, partner, member or other owner of such party shall appear, on any list
of Banned Persons; (d) to its actual knowledge, no Anti-Terrorism Law prohibits
the other party from doing business with it; (e) such party, its officers,
managers and directors shall not, during the Term violate any Anti-Terrorism
Laws; and (f) such party, its officers, managers and directors shall not, during
the Term, do business with any Person that to its actual knowledge has violated
or is violating any Anti-Terrorism Laws.
19.21    Confidential Information. Each party agrees to maintain in strict
confidence the economic terms of this Lease and any or all other materials, data
and information delivered to or received by any or all of the other party and/or
its Affiliates, either prior to or during the Term in connection with the
negotiation and execution hereof. Such confidentiality obligation shall not
apply to (a) disclosures required by law; provided, however, that a party shall
use its commercially diligent efforts to provide as much notice as possible of
such proposed disclosure to the other party and to reasonably cooperate with any
effort of the other party to resist such disclosure requirement, (b) disclosures
to such party’s debt and equity providers and its and their respective officers,
directors, employees, attorneys and accountants, subject, however, to the
provisions of the Confidentiality Agreement (as defined in the Purchase
Agreement), and (c) disclosures required to enforce the provisions of this
Lease.
19.22    Regulatory Provisions. (a)    Landlord acknowledges and agrees that its
rights, remedies and powers under this Lease may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and only to the extent that any required approvals (including prior
approvals) are obtained from the requisite Gaming Authorities and that Landlord
may be subject to being called forward by the requisite Gaming Authorities in
order to determine whether Landlord meets suitability standards under applicable
Gaming Law. Landlord agrees to cooperate with the applicable Gaming Authorities
in connection with the administration of their regulatory jurisdiction over
Tenant, including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities relating to
Landlord, Tenant or this Lease.
(b)    As a holder of privileged gaming licenses, Tenant and its Affiliates are
required to adhere to strict laws and regulations regarding vendor and other
business relationships or associations. If at any time the Compliance Committee
of CEC (including any successor thereto, the “Compliance Committee”) determines
in its sole discretion (acting in good faith) that (i) Tenant’s association with
Landlord (or any Person that, directly or indirectly, holds any interest in
Landlord or any key principal of Landlord or any such Person) violates or is
likely to violate any statutes and/or regulations regarding prohibited
relationships with gaming companies or (ii) it is in the best interests of
Tenant and its Affiliates to terminate Tenant’s relationship with Landlord (or
any Person that, directly or indirectly, holds any interest in Landlord or any
key principal of Landlord or any such Person) in order to protect any pending
licensing applications or any privileged gaming licenses of Tenant or any of its
Affiliates or protect Tenant and its Affiliates from any disciplinary actions by
any Gaming Authority (each of clause (i) and (ii) above, a “Suitability
Problem”), Tenant shall provide written notice thereof to Landlord together with
(to the extent permitted by applicable law) a reasonably-detailed description of
the facts and circumstances leading Tenant to its determination that a
Suitability Problem exists and copies of any notices from any Gaming Authority,
Governmental Entity or other Person asserting or relating to such determination
(a “Suitability Problem Notice”). Following the delivery by Tenant of a
Suitability Problem Notice, Landlord shall use commercially reasonable efforts
to take such actions as would eliminate such Suitability Problem within the time
period required by the Compliance Committee or any applicable Gaming Authority.
If Landlord is unable to, after using commercially reasonable efforts, eliminate
such Suitability Problem within such time period, Tenant may terminate this
Lease upon written notice to Landlord. Landlord agrees to cooperate with Tenant,
if requested, to undergo a background investigation to comply with Tenant’s
compliance policies and to continue to cooperate with Tenant throughout the Term
of this Lease to establish and maintain Landlord suitability under applicable
Gaming Law. During the Term of this Lease, to the extent any prior disclosures
become inaccurate, including, but not limited to, due to a new Equity Financing
Source (as defined in the Purchase Agreement) or the initiation of any criminal
proceeding or any civil or administrative proceeding or process which alleges
any violations of law involving Landlord (or any Person that, directly or
indirectly, holds any interest in Landlord or any key principal of Landlord or
any such Person), Landlord shall disclose to Tenant all information regarding
such inaccuracies actually known to Landlord at the time within ten (10)
calendar days from that event. Landlord agrees to comply, and use diligent
efforts to cause third parties to comply, with any background investigation
conducted in connection with the disclosure of this updated information.
Notwithstanding any other terms of this Lease, in the event of termination of
this Lease pursuant to this Section 19.22, (A) the proceeds, if any, of Tenant’s
rental interruption proceeds not to exceed the amount of Base Rent and
Additional Rent for the remainder of the Term shall be paid to Landlord unless
the Suitability Problem was a Buyer Bad Act Suitability Problem (as defined in
the Purchase Agreement), (B) any Extension Fee paid by Landlord to Tenant for
the portion of the Extension Term subsequent to the termination date shall be
paid by Tenant to Landlord unless the Suitability Problem was a Buyer Bad Act
Suitability Problem, and (C) thereafter neither Tenant nor Landlord shall have
any further liability to the other under this Lease except for those rights and
obligations that, by their terms, survive the termination of this Lease.
Landlord agrees to promptly notify Tenant of any Change of Control (as defined
in the Purchase Agreement) of Landlord, any Person who will be an Equity
Financing Source other than an Identified Equity Financing Source (as defined in
the Purchase Agreement) or any knowledge obtained by Landlord of a matter that
would reasonably be expected to result in a Buyer Bad Act Suitability Problem.
Tenant represents to Landlord that, as of the Commencement Date, the Compliance
Committee (x) is composed entirely of Independent Persons (as defined in the
Purchase Agreement); (y) [has received, for Landlord and each Identified Equity
Financing Source, a Business Information Form and such other information that
the Compliance Committee may have requested for Landlord and each Identified
Equity Financing Source]; and (z) has determined prior to the Commencement Date,
based on the information disclosed in such Business Information Form and, with
respect to Landlord only, assuming the representations and warranties of
Landlord in Section 19.22(c) are true and correct, that no Suitability Problem
exists with respect to Landlord or the Identified Equity Financing Sources.
Landlord agrees that it shall not utilize an Equity Financing Source other than
an Equity Financing Source (1) identified to Tenant no later than November 15,
2019 and (2) that has been approved by the Compliance Committee.
(c)    To Landlord’s knowledge, as of the Commencement Date, none of the
information provided to the Compliance Committee referenced in Section 19.22(b)
related to any Identified Equity Financing Source contained any material
misstatements or material omissions.
[Signatures appear on the following page.]




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above set forth.
Landlord:    IC 3700 FLAMINGO ROAD LLC,
a Delaware limited liability company




By:    

Name:    

Title:    
Tenant:    RIO PROPERTIES, LLC,
    a Nevada limited liability company
By:    

Name:    

Title:    


44620.00001